Exhibit 99.2 MEMBERSHIP INTEREST AND STOCK PURCHASE AGREEMENT BETWEEN KEYSPAN CORPORATION, TRANSCANADA FACILITY USA, INC. AND KEYSPAN ENERGY CORPORATION (Solely for the purposes of Sections 2.1, 4.5, 5.1, 5.2, 5.3, 5.6, 7.1, 7.8, 7.13 and 7.17 and Article XI hereof) DATED AS OF March 31, 2008 [REDACTED] CERTAIN INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS AND THE WORD “REDACTED” HAS BEEN OMITTED PURSUANT TO SECTION 12.2(3) OF NATIONAL INSTRUMENT 51-102. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 2 Section 1.1Definitions 2 Section 1.2Other Definitional and Interpretive Matters 23 ARTICLE II PURCHASE AND SALE 24 Section 2.1The Sale 24 ARTICLE III PURCHASE PRICE 24 Section 3.1Purchase Price 24 Section 3.2Purchase Price Adjustment 24 Section 3.3Allocation of Purchase Price 26 ARTICLE IV THE CLOSING 27 Section 4.1Time and Place of the Closing 27 Section 4.2Payment of Purchase Price 27 Section 4.3Deliveries by the Seller 27 Section 4.4Deliveries by the Buyer 29 Section 4.5Deliveries by Energy 29 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SELLER 30 Section 5.1Organization; Qualification 30 Section 5.2Authority Relative to this Agreement 30 Section 5.3Consents and Approvals; No Violation 31 Section 5.4Financial Statements 32 Section 5.5Absence of Certain Changes or Events; Undisclosed Liabilities 33 Section 5.6Capitalization 33 Section 5.7Real Property 33 Section 5.8Environmental Matters 36 Section 5.9Labor Matters 37 Section 5.10ERISA; Benefit Plans 37 Section 5.11Certain Contracts and Arrangements 39 Section 5.12Legal Proceedings, etc. 39 Section 5.13Permits; Compliance with Laws 40 Section 5.14Regulation as a Utility 40 Section 5.15Taxes 40 Section 5.16Intellectual Property 42 Section 5.17Insurance 42 Section 5.18Reports 42 Section 5.19Bank Accounts 42 Section 5.20No Broker Fees or Commissions 43 Section 5.21Electronic Data Room 43 Section 5.22Limitation on Representations and Warranties 43 i ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BUYER 43 Section 6.1Organization 43 Section 6.2Authority Relative to this Agreement 43 Section 6.3Consents and Approvals; No Violation 43 Section 6.4Regulation as a Utility 45 Section 6.5Legal Proceedings 45 Section 6.6Availability of Funds 45 Section 6.7Acquisition of Membership Interest and Shares for Investment; Ability to Evaluate and Bear Risk 45 Section 6.8Investigation by the Buyer 45 Section 6.9Solvency 46 Section 6.10No Broker Fees or Commissions 46 ARTICLE VII COVENANTS OF THE PARTIES 46 Section 7.1Conduct of the Business 46 Section 7.2Access to Information; Confidentiality 49 Section 7.3Expenses 51 Section 7.4Further Assurances 51 Section 7.5Public Statements 52 Section 7.6Regulatory Matters 52 Section 7.7Tax Matters 53 Section 7.8Supplements to Schedules 56 Section 7.9Employees 56 Section 7.10Emissions Allowances 62 Section 7.11Litigation Support 63 Section 7.12Restructuring; Sublease 63 Section 7.13Termination of Affiliate Contracts 63 Section 7.14Seller's Name 64 Section 7.15Agreement with [REDACTED: Name of party – due to confidentiality 64 Section 7.16Ravenswood Insurance 65 Section 7.17Intercompany Indebtedness; Release 66 Section 7.18Assignment of Certain Agreements 66 Section 7.19Conduct of the Buyer 66 Section 7.20Guaranties 66 Section 7.21Books and Records 67 Section 7.22Real Property Covenant 68 Section 7.23Interim Reports 68 Section 7.24Subsequent Actions Regarding Certain Assets 69 Section 7.25Unit 40 Structure Approval 69 Section 7.26Electronic Data Room 69 ii ARTICLE VIII CLOSING CONDITIONS 69 Section 8.1Conditions to Each Party's Obligations 69 Section 8.2Conditions to Obligations of the Buyer 69 Section 8.3Conditions to Obligations of the Seller 70 ARTICLE IX INDEMNIFICATION 71 Section 9.1Survival Period 71 Section 9.2Indemnification 72 Section 9.3Defense of Claims 75 ARTICLE X TERMINATION AND ABANDONMENT 77 Section 10.1Termination 77 Section 10.2Procedure and Effect of Termination 78 Section 10.3Break-up Damages 78 ARTICLE XI MISCELLANEOUS PROVISIONS 79 Section 11.1Amendment and Modification 79 Section 11.2Waiver of Compliance; Consents 79 Section 11.3Notices 79 Section 11.4Assignment; No Third Party Beneficiaries 80 Section 11.5Consent to Jurisdiction and Service of Process; Waiver of Jury Trial 81 Section 11.6Governing Law 81 Section 11.7No Consequential Damages 82 Section 11.8Entire Agreement 82 Section 11.9Severability 82 Section 11.10Counterparts 82 EXHIBITS Exhibit A Form of Unit 40 Facility Sublease Exhibit B Form of Unit 40 Site Sub-Sublease Exhibit C Form of Buyer Sublease Guaranty Exhibit D Form of Seller Sublease Guaranty Exhibit E Form of Transition Services Agreement SELLER DISCLOSURE SCHEDULES Section 1.1(a) Excluded Liabilities Section 1.1(b) Knowledge Section 1.1(c) Permitted Encumbrances Section 1.1(d) Scheduled Capital Expenditures Section 1.1(e) Unit 10/20/30 Land Section 1.1(f) Unit 40 Land Section 1.1(g) Working Capital Section 5.3(a) Consents and Approvals Section 5.3(b) Consents and Approvals Section 5.5(a) Absence of Certain Changes or Events Section 5.7(a) Real Property Section 5.7(d) Inventory Section 5.8 Environmental Matters iii Section 5.8(a) Environmental Permits Section 5.9(a) Collective Bargaining Agreement(s) Section 5.9(b) Labor Matters Section 5.10(a) ERISA; Benefit Plans Section 5.10(g) ERISA; Benefit Plans Section 5.11(a) Certain Contracts and Arrangements Section 5.11(b) Certain Contracts and Arrangements Section 5.11(c) Certain Contracts and Arrangements Section 5.12 Legal Proceedings Section 5.13(a) Permits; Compliance with Laws Section 5.13(b) Permits; Compliance with Laws Section 5.14 Regulation as a Utility Section 5.15 Taxes Section 5.16 Intellectual Property Section 5.17 Insurance Section 5.19 Bank Accounts Section 7.1 Conduct of Business of the Seller Section 7.9(b)(ii) Continuing Corporate Employee(s) Section 7.9(b)(iv) Severance Benefits Section 7.10(a) Emissions Allowances to be Included in the Ravenswood Accounts Section 7.12 Restructuring Section 7.13 Termination of Affiliate Contracts Section 7.16 Ravenswood Insurance Section 7.19 Guaranties BUYER DISCLOSURE SCHEDULES Section 6.3(a) Consents and Approvals Section 6.3(b) Consents and Approvals Section 6.3(c) Buyer's and its Affiliates' Assets Section 6.4 Regulation as a Utility iv MEMBERSHIP INTEREST AND STOCK PURCHASE AGREEMENT MEMBERSHIP INTEREST AND STOCK PURCHASE AGREEMENT, dated as of March 31, 2008 (the "Agreement"), between KeySpan Corporation, a New York corporation (the "Seller"), TransCanada Facility USA, Inc., a Delaware corporation (the "Buyer"), and for purposes of Sections 2.1, 4.5, 5.1, 5.2, 5.3, 5.6, 7.1, 7.8, 7.13 and 7.17 and Article XI only, KeySpan Energy Corporation, a New York corporation ("Energy"). W I T N E S S E T H: WHEREAS, the Seller owns all of the issued and outstanding membership interests (the "Membership Interest") of KeySpan-Ravenswood, LLC, a New York limited liability company ("Ravenswood"); WHEREAS, the Seller owns 100% of Energy, which in turn owns all of the issued and outstanding shares (the "Shares") of KeySpan Ravenswood Services Corp., a New York corporation ("Services" and together with Ravenswood, the "Companies"); WHEREAS, the Board of Directors of the Seller and the Board of Directors of the Buyer have approved the acquisition of Ravenswood by the Buyer, which acquisition is to be effected by the purchase of the Membership Interest by the Buyer upon the terms and subject to the conditions set forth herein; WHEREAS, the Board of Directors of Energy and the Board of Directors of the Buyer have approved the acquisition of Services by the Buyer, which acquisition is to be effected by the purchase of all of the Shares by the Buyer upon the terms and subject to the conditions set forth herein; WHEREAS, concurrently herewith, TransCanada Corporation and TransCanada Energy USA, Inc. ("Buyer's Guarantors") have entered into a Guaranty Agreement, dated as of the date hereof (the "Buyer Parent Guaranty"), pursuant to which the Buyer's Guarantors have jointly and severally guaranteed the payment and performance obligations of the Buyer hereunder; WHEREAS, concurrently herewith, National Grid plc ("Seller's Guarantor") has entered into a Guaranty Agreement, dated as of the date hereof (the "Seller Parent Guaranty"), pursuant to which the Seller's Guarantor has guaranteed the payment and performance obligations of the Seller hereunder; WHEREAS, in connection with the transactions contemplated by this Agreement, at the Closing (as defined below), the Unit 40 Sublessor (as defined below) and Ravenswood shall enter into the Unit 40 Facility Sublease in the form attached hereto as Exhibit A and the Unit 40 Site Sub-Sublease (each as defined below) in the form attached hereto as Exhibit B; WHEREAS, concurrently herewith, the Buyer and the Seller's Guarantor have entered into a Transfer Agreement, dated as of the date hereof ("Transfer Agreement") with respect to certain actions and matters related to the Restructuring (as defined below); and WHEREAS, the Seller and the Buyer desire to give the Buyer the opportunity to make an election under section 338(h)(10) of the Code with respect to the purchase of the Shares. NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements hereinafter set forth, and intending to be legally bound hereby, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.1Definitions.As used in this Agreement, the following terms have the meanings specified or referred to in this Section 1.1: (1)"Actual Transfer Date" shall have the meaning set forth in Section 7.9(e) hereof. (2)"Adjustment Amount" shall have the meaning set forth in Section 3.2(a) hereof, as the same may be modified as contemplated by Section 3.2(b) hereof. (3)"Adjustment Statement" shall have the meaning set forth in Section 3.2(a) hereof. (4)"ADR NOx Allowance" means a NOx Allowance as that term is defined in 6 NYCCR 237-1.2(b) for purposes of compliance with 6 NYCCR Subpart 237. (5)"ADR SO2 Allowance" means a SO2 Allowance as that term is defined in 6 NYCCR 238-1.2(b) for purposes of compliance with 6 NYCCR Subpart 238. (6)"Affiliate" shall have the meaning set forth in Rule 12b-2 of the General Rules and Regulations under the Securities Exchange Act of 1934, as amended. 2 (7)"Affiliate Contracts" means all contracts, agreements, personal property leases, commitments, understandings (including agency agreements or relationships) or instruments (including powers of attorney) between the Seller or any of its Affiliates (other than the Companies), on the one hand, and either of the Companies, on the other hand. (8)"Agreed Upon Transfer Amount" means(i) in the case of a transfer of assets and liabilities from a Seller Pension Plan in which no Continuing Union Employee participated immediately prior to the Closing, the "accumulated benefit obligation" pursuant to Statement of Financial Accounting Standard No. 87 determined as of the Actual Transfer Date in accordance with the assumptions used for purposes of financial disclosure for the Seller's most recently ended fiscal year and (ii) in the case of a transfer of assets and liabilities from a Seller Pension Plan in which a ContinuingUnion Employee participated immediately prior to the Closing, the "projected benefit obligation" pursuant to Statement of Financial Accounting Standard No. 87 determined as of the Actual Transfer Date in accordance with the assumptions used for purposes of financial disclosure for the Seller's fiscal year ended March 31, 2008. (9)"Agreement" shall have the meaning set forth in the preface hereto. (10)"Allocation" shall have the meaning set forth in Section 3.3(a) hereof. (11)"Allowance" shall have the meaning set forth in 40 CFR § 72.2 for purposes of compliance with Title IV of the federal Clean Air Act. (12)"Ancillary Agreements" means, collectively, the Buyer Parent Guaranty, the Seller Parent Guaranty, each Break-up Guaranty, the Unit 40 Facility Sublease, the Unit 40 Site Sub-Sublease, the Buyer Sublease Guaranty, the Seller Sublease Guaranty, the Transition Services Agreement, and the Transfer Agreement. (13)"Applicable Facilities" means, collectively, the Unit 10 Facility, the Unit 20 Facility, the Unit 30 Facility, the Unit 40 Facility, the Gas Turbines and the Rainey Tank Farm. (14)"Audited Financial Statements" shall have the meaning set forth in Section 5.4 hereof. (15)"Authorized Account Representative" means the authorized account representative for the Applicable Facilities for purposes of 6 NYCCR Subparts 204, 237 and 238. (16)"Benefit Plans" means the employee benefit plans, programs or arrangements adopted, maintained, contributed to or required to be contributed to by the Seller, the Companies or their ERISA Affiliates with respect to or for the benefit of the Company Employees or with 3 respect to which either of the Companies will or may have any Liability, including those plans, programs and arrangements listed on Section 5.10 of the Seller Disclosure Schedules. (17)"Benefit Plans of the Buyer" shall have the meaning set forth in Section 7.9(c) hereof. (18)"Books and Records" means original versions or copies of the books, records, minute books, manuals, contracts and other materials (in any form) in the possession of the Seller or any of its Affiliates to the extentprimarily relating to the Companies, the Applicable Facilities or the Business, including financial and accounting records, records maintained at the Seller's or an Affiliate's offices, advertising, catalogues, sales and promotional materials, price lists, correspondence, customer materials and records, manufacturing and quality control records and procedures, blueprints, research and development files, records and data books, Intellectual Property disclosures, service and warranty records, equipment logs, operating guides and manuals, sales order files, litigation files and any additional similar documents, in each case, to the extent primarily relating to the Companies, the Applicable Facilities, or the Business; provided that, "Books and Records" shall not include personnel records. (19)"Break-up Damages" shall have the meaning set forth in Section 10.3(a) hereof. (20)"Break-up Guaranty" shall have the meaning set forth in Section 10.3(b) hereof. (21)"Business" means the ownership (to the extent applicable), use and operation of the Applicable Facilities. (22)"Business Day" means any day other than Saturday, Sunday and any day which is a legal holiday or a day on which banking institutions in Calgary, Alberta or the State of New York are authorized by applicable Law or other governmental action to close. (23)"Buyer" shall have the meaning set forth in the preface hereto. (24)"Buyer 401(k) Plan" shall have the meaning set forth in Section 7.9(f) hereof. (25)"Buyer Cafeteria Plan" shall have the meaning set forth in Section 7.9(h) hereof. (26)"Buyer Closing Certificate" shall have the meaning set forth in Section 8.3(c) hereof. 4 (27)"Buyer Disclosure Schedules" means the disclosure schedules of the Buyer, referred to in, and delivered pursuant to, this Agreement. (28)"Buyer Indemnitee" shall have the meaning set forth in Section 9.2(a) hereof. (29)"Buyer Parent Guaranty" shall have the meaning set forth in the recitals hereto. (30)"Buyer Protected Information" shall have the meaning set forth in Section 7.2(d) hereof. (31)"Buyer Required Regulatory Approvals" shall have the meaning set forth in Section 6.3(b) hereof. (32)"Buyer Sublease Guaranty" means a Guaranty to be executed by Buyer's Guarantors, in substantially the form attached as Exhibit C hereto. (33)"Buyer's Guarantors" shall have the meaning set forth in the recitals hereto. (34)"Buyer's Pension Plan" shall have the meaning set forth in Section 7.9(e) hereof. (35)"Cafeteria Plan Participants" shall have the meaning set forth in Section 7.9(h) hereof. (36)"Capital Expenditures Adjustment Amount" means an amount equal to (A) the Capital Expenditures Amount minus (B) the Estimated Capital Expenditures Amount.For the avoidance of doubt the Capital Expenditures Adjustment Amount may be a negative number. (37)"Capital Expenditures Amount" means the aggregate amount of all funds actually expended, beginning April 1, 2008, and ending on the Closing Date, with respect to any capital expenditures made by the Seller or the Companies for capital additions to or improvements or replacements of the Applicable Facilities (but excluding any maintenance capital expenditures) that are in all cases in accordance with Good Utility Practices and are (i) necessary repairs due to breakdown or casualty made in response to a business emergency or other unforeseen operational matters, (ii) not in excess of $2,000,000 in the aggregate with respect to all Applicable Facilities (and not on an individual Applicable Facility basis), (iii) specifically requested by the Buyer in writing or approved by the Buyer in writing or (iv) described in the Scheduled Capital Expenditures.For purposes of determining the Capital Expenditures Amount, additions to, or improvements or replacements of, the Applicable Facilities performed or 5 provided by the Seller or any of its Affiliates shall be valued at cost, without any markup, and shall exclude corporate allocations. (38)"Cash Adjustment Amount" means an amount equal to (A) the cash and cash equivalents (including cash on hand, restricted cash, marketable securities and short-term investments) of the Companies as of the Closing Date minus (B) the Estimated Cash Adjustment Amount.For the avoidance of doubt such Cash Adjustment Amount may be a negative number. (39)"CERCLA" means the Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. §9601, et seq., as amended. (40)"CFIUS" means the Committee on Foreign Investment in the United States. (41)"CFIUS Approval" means (i) the Seller and the Buyer shall have received a written notification issued by CFIUS that it has determined that (A) it lacks jurisdiction over the transaction or (B) it has concluded its review under the Exon Florio Amendment and has determined not to conduct a full investigation; or (ii) if a full investigation is deemed to be required, the Seller and the Buyer shall have received notification that the United States government will not take action to prevent the consummation of the transactions contemplated by this Agreement. (42)"Claim" means any claim, audit, examination, demand, lawsuit, proceeding, arbitration or governmental investigation. (43)"Closing" shall have the meaning set forth in Section 4.1 hereof. (44)"Closing Date" shall have the meaning set forth in Section 4.1 hereof. (45)"COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended. (46)"Code" means the Internal Revenue Code of 1986, as amended. (47)"Collective Bargaining Agreements" shall have the meaning set forth in Section 5.9(a) hereof. (48)"Companies" shall have the meaning set forth in the recitals hereto. 6 (49)"Company Agreements" shall have the meaning set forth in Section 5.11(a) hereof. (50)"Company Employee" means any current or former employee of the Companies and any Corporate Employee. (51)"Con Edison" means Consolidated Edison Company of New York, Inc. (52)"Confidentiality Agreement" means the Confidentiality Agreement, dated December 10, 2007, between the Seller and TransCanada Corporation. (53)"Consent Decree" means the Order on Consent, DEC File No. R2-20000906-179, that KeySpan Corporation d/b/a KeySpan Energy, KeySpan Ravenswood, Inc. and KeySpan Ravenswood Services Corp., initially entered into with the NYSDEC on October 10, 2000, entitled "In the Matter of the Enforcement of Articles 17, 19, 25, and 27 of the New York State Environmental Conservation Law, Article 12 of the New York State Navigation Law, and Parts 227, 373, 610, et seq., 661, et seq., 700, et seq., and 750, et seq., of Title 6 and Parts 30 et seq. of Title 17 of the Official Compilation of Codes, Rules and Regulations of the State of New York," and as modified by the Modified Order on Consent, effective August 2001. (54)"Continuing Corporate Employee" shall have the meaning set forth in Section 7.9(b)(ii) hereof. (55)"Continuing Employee" means each Continuing Corporate Employee, Continuing Union Employee and Continuing Management Employee as of immediately prior to the Closing Date. (56)"Continuing Management Employee" means each employee of the Companies whose employment is not the subject of a collective bargaining agreement as of immediately prior to the Closing Date. (57)"Continuing Union Employee" means each employee of the Companies whose employment is the subject of a collective bargaining agreement as of immediately prior to the Closing Date. (58)"Corporate Employee" shall have the meaning set forth in Section 7.9(b)(ii). (59)"Credit Rating" means, with respect to any Person, the rating then assigned to such Person's unsecured, senior long-term debt obligations not supported by third party credit 7 enhancements, or if such Person does not have such a rating, then the rating then assigned to such Person as an issuer, by S&P and/or Moody's, as applicable, and any successors thereto. (60)"Designated Representative" shall have the meaning for such term as set forth in 40 CFR 72.2. (61)"Direct Claim" shall have the meaning set forth in Section 9.3(c) hereof. (62)"DOJ" shall have the meaning set forth in Section 7.6(a) hereof. (63)"Electronic Data Room" means the electronic data room, as constituted as of 12:00 p.m., New York local time, on March 26, 2008, hosted by Intralinks and made available to the Buyer. (64)"Emissions Allowances" means, collectively, NOx Allowances and SO2 Allowances. (65)"Encumbrances" means any mortgages, pledges, liens, security interests, conditional and installment sale agreements, activity and use limitations and restrictions, easements, licenses, rights of way, restrictions, exceptions, covenants, encumbrances and charges of any kind, whether imposed by Law, agreement or otherwise. (66)"Energy" shall have the meaning set forth in the preface hereto. (67)"Environmental Claims" means any judicial or administrative complaint, summons, citation, directive, order, litigation, notice of violation, proceeding or judgment from any Governmental Authority or Person alleging violations of or liability under applicable Environmental Laws. (68)"Environmental Condition" means the presence or Release to the environment, including air, surface and subsurface water, groundwater, soil and sediments, whether at the Real Property or otherwise, of Hazardous Substances, including any migration of Hazardous Substances through air, surface and subsurface water, groundwater, soil and sediments, at, to or from the Real Property, or at, to or from any Off-Site Location, regardless of when such presence or Release occurred or is discovered. (69)"Environmental Laws" means all federal, state and local laws, regulations, rules, ordinances, codes, common law decrees, judgments, directives, or judicial or administrative orders relating to pollution or protection of the environment, natural resources or human health 8 and safety, including laws relating to Releases or threatened Releases of Hazardous Substances (including to air, surface water, groundwater, land, surface and subsurface strata) or otherwise relating to the manufacture, processing, distribution, use, treatment, storage, disposal, arrangement for disposal, Release, transport or handling of Hazardous Substances, laws relating to record keeping, notification, disclosure and reporting requirements respecting Hazardous Substances, and laws relating to the management, use restoration, or compensation for use of or damage to natural resources. (70)"Environmental Liabilities" means any Liability (including any Liability for personal injury, property or natural resource damages, costs of environmental remediation, fines, attorneys' fees or penalties), arising under any Environmental Laws or Governmental Order or contract, or other consensual agreement pursuant to which any Liability is assumed or imposed with respect to any environmental, health or safety matters. (71)"Environmental Permits" means all permits, licenses, certificates and other governmental authorizations, consents and approvals under Environmental Laws. (72)"EPA" means the United States Environmental Protection Agency. (73)"ERISA" means the Employee Retirement Income Security Act of 1974, as amended. (74)"ERISA Affiliate" means any Person or entity that together with the Seller would be deemed to be under common control within the meaning of section 414(b), (c), (m) or (o) of the Code. (75)"Estimated Adjustment Amount" means the sum of the Estimated Capital Expenditures Adjustment Amount, the Estimated Working Capital Adjustment Amount and the Estimated Cash Adjustment Amount, as set forth on a statement (together with supporting work papers) delivered to the Buyer at least three (3) Business Days prior to the Closing.For the avoidance of doubt the Estimated Adjusted Amount may be a negative number. (76)"Estimated Capital Expenditures Adjustment Amount" means an amount equal to (A) the Estimated Capital Expenditures Amount minus (B) the Target Capital Expenditures Amount.For the avoidance of doubt the Estimated Capital Expenditures Adjustment Amount may be a negative number. (77)"Estimated Capital Expenditures Amount" means the Seller's good faith reasonable estimate of the Capital Expenditures Amount, as set forth on a statement (together with supporting work papers) delivered to the Buyer at least three (3) Business Days prior to the Closing. 9 (78)"Estimated Cash Adjustment Amount" means an amount equal to the Seller's good faith reasonable estimate of the cash and cash equivalents (including cash on hand, restricted cash, marketable securities and short-term investments) of the Companies as of the Closing Date, as set forth on a statement (together with supporting work papers) delivered to the Buyer at least three (3) Business Days prior to the Closing. (79)"Estimated Purchase Price" shall have the meaning set forth in Section 4.2 hereof. (80)"Estimated Working Capital Adjustment Amount" means an amount equal to (A) the Estimated Working Capital Amount minus (B) the Target Working Capital Amount.For the avoidance of doubt the Estimated Working Capital Adjustment Amount may be a negative number. (81)"Estimated Working Capital Amount" means the Seller's good faith reasonable estimate of the Working Capital of the Companies as of the Closing Date, as set forth on a statement wherein the line items are prepared in accordance with GAAP and delivered (together with supporting work papers) to the Buyer at least three (3) Business Days prior to the Closing.For the avoidance of doubt the Estimated Working Capital Amount may be a negative number. (82)"Excluded Liabilities" means any Losses arising out of or related to (i)any enforcement actions by a Governmental Authority pertaining to the conduct of the Companies or the Business prior to the Closing (except with respect to Environmental Liabilities), including the matter described under "Regulatory Proceedings – Other" of Section 5.12 of the Seller Disclosure Schedules, other than any Losses arising out of or related to (i) changes in any statute, code, rule, regulation, policy or ordinance, or (ii) any future Governmental Orderrelated generally to the NYISO-administered wholesale market and/or the price, terms and conditions of the sale of energy, capacity or ancillary services in such market, in each case, arising out of or attributable to the matter described under "Regulatory Proceedings – Other" of Section 5.12 of the Seller Disclosure Schedules; (ii) the matters described on Section 1.1(a) of the Seller Disclosure Schedules; (iii) the Global Common Greenport Agreement or the conduct by either Company of any business prior to the Closing other than the Business or matters incidental to the Business, or (iv) Section 11 of the Unit 10/20/30 Facility Lease, except for Losses arising out of or related to Section 11(a)(iv) of the Unit 10/20/30 Facility Lease, for which a Seller Indemnitee is entitled to indemnification pursuant to Section 9.2(b)(iv). (83)"Existing [REDACTED: Name of party – due to confidentiality] Guaranty" means the Guarantee of KeySpan Corporation, dated as of December 19, 2007, by KeySpan Corporation, for the benefit of [REDACTED: Name of party – due to confidentiality] under the [REDACTED: Name of party – due to confidentiality] Agreements. (84)"Existing KeySpan Guaranty" shall have the meaning set forth in Section 7.20 hereof. 10 (85)"Existing Lease Documents" means, collectively, the Unit 10/20/30 Facility Lease, the Unit 40 Site Lease, the Unit 40 Site Sublease and the Unit 40 Facility Lease. (86)"Exon-Florio Amendment" means Section 721 of Title VII of the Defense Production Act of 1950, as amended. (87)"Federal Power Act" means the Federal Power Act of 1935, as amended. (88)"FERC" means the Federal Energy Regulatory Commission or any successor thereto. (89)"Final Order" means a final order (whether or not any appeal thereof is pending) that has not been revised, stayed, enjoined, set aside, annulled or suspended, with respect to which any required waiting period has expired irrespective of any opportunity for rehearing; and as to which all conditions to effectiveness prescribed therein or otherwise by Law, have been satisfied. (90)"Forms" shall have the meaning set forth in Section 7.7(g) hereof. (91)"FTC" shall have the meaning set forth in Section 7.6(a) hereof. (92)"Fuel Inventory Amount" means the book value amount for the Companies' fuel inventory as of the Closing Date.As of December 31, 2007, the book value amount for the Companies' fuel inventory was $[REDACTED: Fuel inventory value] and the value for the Companies' fuel inventory as of the Closing Date and until December 31, 2008 will be $[REDACTED: Fuel inventory value.] (93)"GAAP" means the United States generally accepted accounting principles, as in effect from time to time. (94)"Gas Turbines" means the gas turbine units comprised of Ravenswood GT1 through GT11 with an aggregate capacity of approximately 478 megawatts (including all related appliances, appurtenances, accessions, controls, interconnection facilities, transmission lines, wiring, furnishings, materials and parts, and other related facilities, buildings, plants and structures, along with the replacement thereof). (95)"Global Common Greenport Agreement" means the operation and maintenance agreement between Global Common Greenport, LLC and Services, dated as of June 27, 2003. 11 (96)"Good Utility Practice" means any of the generally accepted practices, methods and acts engaged in or approved by a significant portion of the electric generating industry during the relevant time period or any of the practices, methods, and acts which, in the exercise of reasonable judgment in light of the facts known at the time the decision was made, could have been expected to accomplish the desired result at a reasonable cost consistent with good business practices, reliability, safety, and expedition.Good Utility Practices are not intended to be limited to the optimum practices, methods or acts to the exclusion of all others, but rather to be acceptable practices, methods or acts generally accepted in the region. (97)"Governmental Authority" means any executive, legislative, judicial, regulatory or administrative agency, body, commission, department, board, court, tribunal, arbitrating body or authority of the United States or any foreign country, or any state, local or other governmental subdivision thereof. (98)"Governmental Order" means any order, writ, judgment, injunction, decree, stipulation, determination or award entered by or with any Governmental Authority. (99)"Hazardous Substances" means (i) any petrochemical or petroleum products, oil or coal ash, radioactive materials, radon gas, asbestos in any form that is or could become friable, urea formaldehyde foam insulation and transformers or other equipment that contain dielectric fluid which may contain levels of polychlorinated biphenyls; (ii) any chemicals, materials or substances defined as or included in the definition of "hazardous substances," "hazardous wastes," "hazardous materials," "restricted hazardous materials," "extremely hazardous substances," "toxic substances," "contaminants" or "pollutants" or words of similar meaning and regulatory effect; or (iii) any other chemical, material or substance, exposure to which is prohibited, limited or regulated by any applicable Environmental Law. (100)"[REDACTED: Name of party – due to confidentiality]" means [REDACTED: Name of party – due to confidentiality], a Delaware corporation, and if applicable, any assignee or successor to its interest in one or more of the [REDACTED: Name of party – due to confidentiality] Agreements permitted under the terms thereof. (101)"[REDACTED: Name of party – due to confidentiality] Agreements" means collectively [REDACTED: Description of certain agreements subject to confidentiality.] (102)"[REDACTED: Name of party – due to confidentiality] Release" shall have the meaning set forth in Section 7.15(b) hereof. (103)"HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended. 12 (104)"Indebtedness" means, whether or not contingent, (i) indebtedness for borrowed money; (ii) obligations to pay the deferred purchase or acquisition price of property or services, other than trade accounts payable arising, and accrued expenses incurred, in the ordinary course of business and consistent with customary trade practices; (iii) indebtedness of another Person secured by a lien on the property of such Person; (iv) capital leaseobligations; (v) guaranteed indebtedness of others; and (vi) all negative cash balances. (105)"Indemnifiable Losses" shall have the meaning set forth in Section 9.2(a) hereof. (106)"Indemnifying Party" shall mean a Person required to provide indemnification under this Agreement. (107)"Indemnitee" shall mean a Person entitled to receive indemnification under this Agreement. (108)"Independent Accounting Firm" means an independent accounting firm of national reputation mutually appointed by the Seller and the Buyer. (109)"Intellectual Property" means all trademarks and service marks and any registrations and applications for registration therefor, trade names, logos, Internet domain names, and other similar designations of source, copyrights and any registrations and applications for registration therefor, patents (including all reissues, divisions, continuations and extensions thereof), patent applications, and trade secrets, confidential and proprietary know-how, and intellectual property rights in the following: websites, technologies in development, computer programs and other computer software (including software systems and applications), user interfaces, topographies, sources code, object code, algorithms, display screens, layouts, developmental tools, instructions, templates, evaluation software and hardware, formulae and information, manufacturing, engineering and other drawings and manuals, technology, processes, designs, lab notebooks and journals, schematics, data plans, blueprints, research, and development reports, technical information, engineering data, design and engineering specificationsand other similar intellectual property rights, in each case,to the extent relating to the Business or the Applicable Facilities. (110)"KeySpan/National Grid Marks" shall have the meaning set forth in Section 7.14 hereof. (111)"KeySpan Release" shall have the meaning set forth in Section 7.20 hereof. (112)"Knowledge of the Seller" or "to the Seller's Knowledge" means actual knowledge after reasonable inquiry and investigation in the course of their respective duties of the persons identified on Section 1.1(b) of the Seller Disclosure Schedules. 13 (113)"Law" means any statute, code, rule, regulation, ordinance, order or judgment of any Governmental Authority having the effect of law. (114)"Letter of Credit Requirements" means the requirement that any Break-up L/C be an irrevocable, standby letter of credit issued by a major U.S. commercial bank or the U.S. branch office of a foreign bank, which, in either case, has counters for presentment and payment located in the City of New York and a Credit Rating of at least (i) "A" by S&P and "A2" by Moody's, if such entity is rated by both S&P and Moody's or (ii) "A" by S&P or "A2" by Moody's, if such entity is rated by either S&P or Moody's, but not both, and which letter of credit is in a form reasonably acceptable to the Seller. (115)"Liability" means any liability or obligation (whether known or unknown, whether asserted or unasserted, whether absolute or contingent, whether accrued or unaccrued, whether liquidated or unliquidated, and whether due or to become due). (116)"LIC Funding" shall have the meaning set forth in Section 1.1(185) hereof. (117)"Losses" means, collectively, any and all losses, Liabilities, damages, payments, costs and expenses (including the costs and expenses of any and all actions, suits, proceedings, assessments, judgments, settlements and compromises relating thereto and reasonable attorney's fees and reasonable disbursements). (118)"Material Adverse Effect" means any development, change, event or effect that is material and adverse to the financial condition, business, assets, operations or results of operations of the Companies, taken as a whole, or the Business;provided, however, that in no event shall any of the following, alone or in combination, be deemed to constitute a Material Adverse Effect, nor shall any development, change, event or effect to the extent arising from any of the following be taken into account in determining whether a Material Adverse Effect has occurred or would result: (i) changes in the national, regional or local wholesale or retail markets for electric power in which the Companies operate, (ii) changes in the international, national, regional or local markets for any fuel used at the Applicable Facilities, (iii) changes in the North American, national, regional or local electric transmission or distribution systems, (iv) changes in applicable Law or any interpretations thereof by any Governmental Authority,including any effects arising from the New York Independent System Operator, Inc. Docket No. ER08-283-000 (NYISO 2008 Demand Curve Reset Proceeding) and the New York Independent System Operator, Inc. Docket No. EL07-39-000 (NYISO In-City Capacity Market Revisions Proceeding and the NYISO In-City Capacity Market Investigation) and any interpretations of Applicable Law by any Governmental Authority relating to the NYISO-administered wholesale market and/or the price, terms and conditions of the sale of energy, capacity or ancillary services from the Applicable Facilities (other than any such changes as are contained in any Required Approvals), (v) changes in general economic, political or business conditions (including changes in interest rates and changes in the financial, banking, currency and capital markets), (vi) changes in GAAP, (vii)the announcement of this Agreement,(viii) acts permitted by this 14 Agreement or consented to by the Buyer, (ix) acts of war or terrorism (other than such acts that cause any damage or destruction that renders physically unusable, or materially adversely affects the physical condition of, any Applicable Facility), and (x) changes in weather or climate. (119)"Membership Interest" shall have the meaning set forth in the recitals hereto. (120)"Money Pool Agreement" means the Nonutility Money Pool Agreement, dated January 1, 2008, by and among the Seller, KeySpan Corporate Services LLC, Energy and its subsidiaries, KeySpan New England, LLC and its subsidiaries, Ravenswood, KeySpan-Glenwood Energy Center, LLC, KeySpan–Port Jefferson Energy Center, LLC, KeySpan Electric Services LLC, KeySpan Energy Trading Services LLC, KeySpan Exploration and Production LLC, KeySpan Engineering & Survey, Inc., KeySpan Utility Services LLC, KSNE, LLC, KeySpan MHK, Inc., Services, KeySpan Technologies Inc. and its subsidiaries, KeySpan Services Inc. and its subsidiaries, KEDC Holdings Corp. and its subsidiaries, North East Transmission Co., Inc., and KeySpan Generation LLC. (121)"Moody's" means Moody's Investors Services, Inc. or any successor thereto. (122)"NOx" means oxides of nitrogen. (123)"NOx Allowance" means an allowance or authorization used to comply with a NOx Budget Program, including: (i) a NOx Ozone Season Allowance; (ii) a CAIR NOx allowance, as that term is defined in 6 NYCCR 244-1.2(b); (iii) a CAIR NOx Ozone Season allowance, as that term is defined in 6 NYCCR 243-1.2(b); and (iv) an ADR NOx Allowance. (124)"NOx Budget Program" means a statutory or regulatory program promulgated by the U.S. or a state thereof pursuant to which the U.S. or such state provides for a limit on the amount of NOx that can be emitted by all sources covered by the program and establishes tradable allowances or authorizations as the means for ensuring compliance with the limit. (125)"NOx Ozone Season Allowance" shall have the meaning set forth in 6 NYCCR 204-1.2(b) for purposes of compliance with 6 NYCCR Subpart 204. (126)"NYISO" means the New York Independent System Operator. (127)"NYSDEC" means the New York State Department of Environmental Conservation. (128)"NYSPSC" means the New York State Public Service Commission. 15 (129)"Off-Site Location" means any real property other than the Real Property. (130)"Permits" shall have the meaning set forth in Section 5.13(a) hereof. (131)"Permitted Encumbrances" means (i) those exceptions listed on Section 1.1(c) of the Seller Disclosure Schedules; (ii) all Encumbrances set forth in approvals of any Governmental Authority set forth in the Electronic Data Room, except for such Encumbrances which secure indebtedness; (iii) any state of facts which an accurate survey of the Unit 10/20/30 Real Property and the Unit 40 Real Property currently being prepared for the Seller shows;provided, that such state of facts does not, individually or in the aggregate, materially affect the value, utility or operation of the Applicable Facilities or the Real Property; (iv) statutory liens for current Taxes, assessments or other governmental charges not yet due or delinquent or the validity of which are being contested in good faith by appropriate proceedings, provided that such proceedings are set forth in Section 5.12 or Section 5.15 of the Seller Disclosure Schedules; (v) mechanics', carriers', workers', repairers' and other similar liens arising or incurred in the ordinary course of business relating to obligations which are not yet due and payable or the validity of which are being contested in good faith by appropriate proceedings, provided that such proceedings are set forth in Section 5.12 of the Seller Disclosure Schedules; (vi) zoning laws and regulations; (vii) restrictions set forth in any entitlements, and other land use and environmental regulations by Governmental Authorities; (viii) Encumbrances existing under or as a result of the Existing Lease Documents with respect to the Unit 40 Facility; (ix) licenses and easements placed on Unit 40 Land or the Unit 10/20/30 Real Property after the date hereof exclusively for the use and operation of the Unit 10 Facility, the Unit 20 Facility, the Unit 30 Facility or the Unit 40 Facility, provided that the Buyer reasonably approves in writing the form, content and location of such licenses and easements; (x) licenses, easements, restructuring and other use and activity limitations and other documents and declarations of record that may be filed against the Unit 40 Land or the Unit 10/20/30 Real Property in connection with the Restructuring, as expressly described in Section 7.12 of the Seller Disclosure Schedules; and (xi) such other rights, imperfections in or failure of title and Encumbrances that are not material in character, amount, or extent individually, or, together with any rights, imperfections in or failures of title and Encumbrances of the nature described in clauses (i) through (x), are not material in the aggregate. (132)"Person" means any individual, partnership, joint venture, corporation, limited liability company, limited liability partnership, trust, unincorporated organization or Governmental Authority or any department or agency thereof. (133)"Property Taxes" means any real estate tax or assessment imposed on the Real Property by the City of New York, and such term shall include any interest, penalties or additions to tax attributable thereto. (134)"Purchase Price" shall have the meaning set forth in Section 3.1 hereof. 16 (135)"Qualifying Offer of Employment" shall have the meaning set forth in Section 7.9(b)(i) hereof. (136)"Rainey Tank Farm"means two 750,000-gallon steel tanks used for the storage of No. 6 fuel oil plus the 1,000-gallon steel tank used for the storage of foam for fire prevention locatedon the southeastern portion of Con Edison's Rainey Substation. (137)"Ravenswood" shall have the meaning set forth in the recitals hereto. (138)"Ravenswood Insurance Policies" shall have the meaning set forth in Section 7.16 hereof. (139)"Real Property" means, collectively, the Unit 10/20/30 Real Property and the Unit 40 Real Property. (140)"Release" means release, spill, leak, discharge, dispose of, pump, pour, emit, empty, inject, leach, dump or allow to escape into or through the environment. (141)"Released Environmental Claims" shall have the meaning set forth in Section 9.2(h) hereof. (142)"Remediation" means an action of any kind to address an Environmental Condition or Release of Hazardous Substances, including any or all of the following activities: (i) monitoring, investigation, assessment, treatment, cleanup, containment, removal, mitigation, response or restoration work; (ii) obtaining any permits, licenses and other governmental authorizations, consents and approvals necessary to conduct any such activity; (iii) preparing and implementing any plans or studies for any such activity; (iv) obtaining a written notice from a Governmental Authority with jurisdiction over the Companies under Environmental Laws that no material additional work is required by such Governmental Authority; (v) the use, implementation, application, installation, operation or maintenance of removal actions, remedial technologies applied to the surface or subsurface soils or sediments, excavation and treatment or disposal of soils or sediments, systems for long-term treatment of surface water or ground water, engineering controls or institutional controls; and (vi) any other activities reasonably determined by a party to be necessary or appropriate or required under Environmental Laws to address an Environmental Condition or a Release of Hazardous Substances. (143)"Representatives" means a party's respective officers, directors, employees, agents and representatives (including any accountants, legal counsel, consultants, financial advisors and other authorized representatives). 17 (144)"Required Approvals" means the Seller Required Regulatory Approvals and the Buyer Required Regulatory Approvals. (145)"Restructuring" shall have the meaning set forth in Section 7.12(a) hereof. (146)"S&P" means Standard and Poor's Rating Group (a division of McGraw-Hill, Inc.) or any successor thereto. (147)"Scheduled Capital Expenditures" means those capital expenditures included on Section 1.1(d) of the Seller Disclosure Schedules. (148)"Section 338(h)(10) Elections" shall have the meaning set forth in Section 7.7(g) hereof. (149)"Securities Act" means the Securities Act of 1933, as amended. (150)"Seller" shall have the meaning set forth in the preface hereto. (151)"Seller Cafeteria Plan" shall have the meaning set forth in Section 7.9(h) hereof. (152)"Seller Closing Certificate" shall have the meaning set forth in Section 8.2(c) hereof. (153)"Seller Disclosure Schedules" means the disclosure schedules of the Seller, referred to in, and delivered pursuant to, this Agreement. (154)"Seller Group"means, with respect to the Seller, the affiliated group of entities filing a consolidated federal income Tax Return of which the Seller and Services are members (with the Seller being the common parent of the Seller Group). (155)"Seller Indemnitee" shall have the meaning set forth in Section 9.2(b). (156)"Seller Parent Guaranty" shall have the meaning set forth in the recitals hereto. (157)"Seller Pension Plans" shall have the meaning set forth in Section 7.9(e) hereof. 18 (158)"Seller Protected Information" shall have the meaning set forth in Section 7.2(e) hereof. (159)"Seller Required Regulatory Approvals" shall have the meaning set forth in Section 5.3(b) hereof. (160)"Seller Sublease Guaranty" means a Guaranty to be executed by Seller's Guarantor and National Grid USA, in substantially the form attached as Exhibit D hereto. (161)"Seller Union 401(k) Plans" shall have the meaning set forth in Section 7.9(f) hereof. (162)"Seller's Actuary" means the enrolled actuary of the Seller Pension Plans. (163)"Seller's Guarantor" shall have the meaning set forth in the recitals hereto. (164)"Services" shall have the meaning set forth in the recitals hereto. (165)"Shared Assets" shall have the meaning set forth in Section 5.7(d) hereof. (166)"Shares" shall have the meaning set forth in the preface hereto. (167)"SO2" means sulfur dioxide. (168)"SO2 Allowance" means an allowance or authorization used to comply with an SO2 Budget Program, including: (i) an Allowance; (ii) a CAIR SO2 Allowance, as that term is defined in 6 NYCCR 245-1.2(b); and (iii) an ADR SO2 Allowance. (169)"SO2 Budget Program" means a statutory or regulatory program, promulgated by the U.S. or a state pursuant to which the U.S. or state provides for a limit on the amount of SO2 that can be emitted by all sources covered by the program and establishes tradable allowances or authorizations as the means for ensuring compliance with the limit. (170)"Solvent" with regard to any Person, means that (i) the sum of the assets of such Person, both at a fair valuation and at present fair salable value, exceeds its Liabilities, (ii) such Person has sufficient capital with which to conduct its business and (iii) such Person has not incurred debts, and does not intend to incur debts, beyond itsability to pay such debts as they mature.For purposes of this definition, "debt" means any Liability on a claim, and "claim" 19 means (A) a right to payment, whether or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured, or (B) a right to an equitable remedy for breach of performance if such breach gives rise to a payment, whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or unsecured.With respect to any such contingent liabilities, such liabilities shall be computed at the amount which, in light of all the facts and circumstances existing at the time, represents the amount which can reasonably be expected to become an actual or matured liability. (171)"Straddle Period" means a taxable year or period beginning on or before, and ending after, the Closing Date. (172)"Target Capital Expenditures Amount" means the cumulative dollar amount of the Scheduled Capital Expenditures for each completed calendar quarter from April 1, 2008 through the Closing plus a pro-rated portion of the Scheduled Capital Expenditures for the calendar quarter in which the Closing occurs. (173)"Target Working Capital Amount" means $[REDACTED: Specific working capital amount].A calculation of the Target Working Capital Amount is provided in Section 1.1(g) of the Seller Disclosure Schedules. (174)"Tax" means all taxes, charges, fees, duties (including custom duties), levies or other assessments, including all federal, state, local, foreign and other net income, gross income, gross receipts, net proceeds, ad valorem, alternative or add-on minimum tax, real and personal property (tangible and intangible), sales, use, franchise, excise, value added, stamp, leasing, lease, use, transfer, documentary, mortgage, registration, fuel, excess profits, occupational, windfall profits, license, payroll, environmental, capital stock, disability, severance, employees' income withholding, other withholding, unemployment and social security taxes, which are imposed by any Governmental Authority, and such term shall include any interest, penalties or additions to tax attributable thereto. (175)"Tax Return" means any return, report, information return, declaration, claim for refund or other document (including any related or supporting information) supplied or required to be supplied to any authority with respect to Taxes and including any supplement or amendment thereof. (176)"Termination Date" shall have the meaning set forth in Section 10.1(b) hereof. (177)"Third Party Claim" shall have the meaning set forth in Section 9.3(a) hereof. 20 (178)"Third Party Supply Arrangements" shall have the meaning set forth in Section 5.7(d) hereof. (179)"Transfer Agreement" shall have the meaning set forth in the recitals hereto. (180)"Transition Services Agreement" means the Transition Services Agreement between the Seller and the Buyer, in substantially the form attached as Exhibit E hereto, except for additions to Schedule A thereto. (181)"Treasury Regulations" means the income tax regulations promulgated under the Code, as may be amended from time to time (including corresponding provisions of succeeding regulations and any temporary regulations). (182)"UCAP Auction" means the New York Installed Capacity Auction. (183)"Unaudited Financial Statements" shall have the meaning set forth in Section 5.4 hereof. (184)"Unit 10 Facility" means that certain approximately 385 megawatt steam turbine generator (including all related appliances, appurtenances, accessions, controls, interconnection facilities, transmission lines, wiring, furnishings, materials and parts, and other related facilities, buildings, plants, structures and equipment, along with the replacement thereof) located on the Unit 10/20/30 Land. (185)"Unit 10/20/30 Facility Lease" means that certain Lease Agreement, dated as of June 9, 1999, between LIC Funding, LP ("LIC Funding"), as lessor, and Ravenswood, as lessee. (186)"Unit 10/20/30 Land" means that certain land legally described on Section 1.1(e) of the Seller Disclosure Schedules. (187)"Unit 10/20/30 Real Property" means the Unit 10/20/30 Land, collectively with the Unit 10 Facility, the Unit 20 Facility and the Unit 30 Facility and all other improvements located thereon and all easements, licenses and appurtenances thereto. (188)"Unit 20 Facility" means that certain approximately 385 megawatt steam turbine generator (including all related appliances, appurtenances, accessions, controls, interconnection facilities, transmission lines, wiring, furnishings, materials and parts, and other related facilities, buildings, plants, structures and equipment, along with the replacement thereof) located on the Unit 10/20/30 Land. 21 (189)"Unit 30 Facility" means that certain approximately 972 megawatt steam turbine generator (including all related appliances, appurtenances, accessions, controls, interconnection facilities, transmission lines, wiring, furnishings, materials and parts, and other related facilities, buildings, plants, structures and equipment, along with the replacement thereof) located on the Unit 10/20/30 Land. (190)"Unit 40 Facility" means that certain nominally-rated 250 net megawatt combine cycle natural gas-fired electric generating facility with dual-fuel capability (including all related appliances, appurtenances, accessions, controls, interconnection facilities, transmission lines, wiring, furnishings, materials and parts, and other related facilities, buildings, plants, structures and equipment, along with the replacement thereof) located on the Unit 40 Land. (191)"Unit 40 Facility Lease" means that certain Facility Lease Agreement, dated as of May 25, 2004, between the Unit 40 Title Holder, as lessor, and Ravenswood, as lessee. (192)"Unit 40 Facility Sublease" means the Sublease, by and between the Unit 40 Sublessor, as sublessor, and Ravenswood, as sublessee, to be executed and effective as of the Closing Date, in the form attached hereto as Exhibit A. (193)"Unit 40 Land" means that certain land legally described on Section 1.1(f) of the Seller Disclosure Schedules. (194)"Unit 40 Real Property" means, collectively, the Unit 40 Land and the Unit 40 Facility and all other improvements located thereon and all easements, licenses and appurtenances thereto. (195)"Unit 40 Site Lease" means that certain Site Lease and Easement Agreement, dated as of May 25, 2004, between Ravenswood, as lessor, and Unit 40 Title Holder, as lessee. (196)"Unit 40 Site Sub-Sublease" means the Sub-Sublease, by and between the Unit 40 Sublessor, as sub-sublessor, and Ravenswood, as sub-sublessee, to be executed and effective as of the Closing Date, in the form attached hereto as Exhibit B. (197)"Unit 40 Site Sublease" means that certain Site Sublease, dated as of May 25, 2004, between the Unit 40 Title Holder, as sublessor, and Ravenswood, as sublessee. (198)"Unit 40 Sublessor" means an Affiliate of the Seller to be formed prior to the Closing Date. 22 (199)"Unit 40 Title Holder" means SE Ravenswood Trust, a Delaware statutory trust. (200)"USEPA" means the United States Environmental Protection Agency, or any successor agency thereto. (201)"Voluntary Cleanup Agreement" refers to an agreement by and between KeySpan-Ravenswood, Inc. and the NYSDEC entitled "In the Matter of the Implementation of a Voluntary Cleanup Agreement for: The Site of a Proposed 250mw Generating Station in Ravenswood, Long Island City, N.Y., Index # D2-0100-01-08. (202)"Working Capital" means the working capital of the Companies, calculated in a manner consistent with Section 1.1(g) of the Seller Disclosure Schedules.For the avoidance of doubt, Working Capital may be a negative number. (203)"Working Capital Adjustment Amount" means an amount equal to (A) the Working Capital of the Companies as of the Closing Date minus (B) the Estimated Working Capital Amount.For the avoidance of doubt, the Working Capital Adjustment Amount may be a negative number. (204)"414(l) Required Amount" shall have the meaning set forth in Section 7.9(e) hereof. Section 1.2Other Definitional and Interpretive Matters. Unless otherwise expressly provided, for purposes of this Agreement, the following rules of interpretation apply: (a)Calculation of Time Period.When calculating the period of time before which, within which, or following which any act is to be done or step taken pursuant to this Agreement, the date that is the reference date in calculating such period will be excluded.If the last day of such period is a non-Business Day, the period in question will end on the next succeeding Business Day. (b)Dollars.Any reference in this Agreement to "dollars" or "$" means U.S. dollars. (c)Exhibits and Schedules.Unless otherwise expressly indicated, any reference in this Agreement to an "Exhibit" or a "Schedule" refers to an Exhibit or Schedule to this Agreement.The Exhibits and Schedules to this Agreement are hereby incorporated and made a part hereof as if set forth in full herein and are an integral part of this Agreement.Any capitalized terms used in any Schedule or Exhibit but not otherwise defined therein are defined as set forth in this Agreement. 23 (d)Headings.The provision of a Table of Contents, the division of this Agreement into Articles, Sections, and other subdivisions, and the insertion of headings are for convenience of reference only and do not affect, and will not be utilized in construing or interpreting, this Agreement.All references in this Agreement to any "Section" are to the corresponding Section of this Agreement unless otherwise specified. (e)"Herein".The words "herein," "hereinafter," "hereof," and "hereunder" refer to this Agreement (including the Schedules and Exhibits to this Agreement) as a whole and not merely to a subdivision in which such words appear unless the context otherwise requires. (f)"Including".The word "including" or any variation thereof means "including, without limitation" and does not limit any general statement that it follows to the specific or similar items or matters immediately following it. (g)"Number".The meaning of defined terms in this Agreement applies to both the singular and the plural of those terms. ARTICLE II PURCHASE AND SALE Section 2.1The Sale. Subject to the terms and conditions of this Agreement, at the Closing, (a) the Seller agrees to sell, convey, assign, transfer and deliver to the Buyer, free and clear of all Encumbrances, and the Buyer agrees to purchase and accept from the Seller, all rights, title and interest in and to the Membership Interest and (b) Energy agrees to sell, convey, assign, transfer and deliver to the Buyer, free and clear of all Encumbrances, and the Buyer agrees to purchase and accept from Energy, all rights, title and interest in and to the Shares. ARTICLE III PURCHASE PRICE Section 3.1Purchase Price.The purchase price for the Membership Interest and the Shares shall be the sum of (a) the Estimated Purchase Price and (b) the Adjustment Amount (the "Purchase Price"). Section 3.2Purchase Price Adjustment. (a)Within sixty (60) days after the Closing, the Seller shall prepare and deliver to the Buyer a written statement, together with supporting work papers with respect to the calculation of the amounts set forth therein (the "Adjustment Statement"), which reflects (i) the Capital Expenditures Adjustment Amount, (ii) the Working Capital Adjustment Amount and (iii) 24 the Cash Adjustment Amount (the sum of such amounts as set forth on the Adjustment Statement shall be the "Adjustment Amount").The items reflected in the Adjustment Amount shall be determined in accordance with GAAP applied on the same basis, and using the same principles, policies and methods as the Seller has applied and used in connection with the determination of the items reflected in the Estimated Adjustment Amount (including the Target Working Capital Amount).The Buyer agrees to cooperate with the Seller in connection with the preparation of the Adjustment Statement and related information, and shall provide to the Seller and the Seller's Representatives such books, records, information, and access to such of the Companies' employees and properties during normal business hours, as may be reasonably requested from time to time by the Seller. (b)The Buyer may dispute the Adjustment Amount, the Adjustment Statement and the items reflected therein; provided, however, that the Buyer shall notify the Seller in writing of any disputed amounts, and provide a reasonably detailed description of the basis of such dispute, within sixty (60) days after the Buyer's receipt of the Adjustment Statement.In the event of a dispute with respect to the Adjustment Amount, the Buyer and the Seller shall attempt to reconcile their differences and any resolution by them as to any disputed amounts shall be final, binding and conclusive on the parties.If the Buyer and the Seller are unable to reach a resolution of any such differences within thirty (30) days after the Seller's receipt of the Buyer's written notice of dispute, the Buyer and the Seller shall submit the amounts remaining in dispute for determination and resolution to the Independent Accounting Firm, which shall be instructed to determine and report to the parties, within thirty (30) days after such submission, a resolution of such remaining disputed amounts, and such resolution shall be final, binding and conclusive on the parties hereto with respect to the remaining amounts disputed.The fees and disbursements of the Independent Accounting Firm shall be allocated between the Buyer and the Seller so that the Buyer's share of such fees and disbursements shall be in the same proportion that the aggregate amount of such remaining disputed amounts so submitted to the Independent Accounting Firm that is unsuccessfully disputed by the Buyer (as finally determined by the Independent Accounting Firm) bearsto the total amount of such remaining disputed amounts so submitted by the Buyer to the Independent Accounting Firm.For the avoidance of doubt, the Adjustment Amount shall be deemed to be modified to the extent of any changes thereto that become final, binding and conclusive on the parties based on mutual agreement or a determination of the Independent Accounting Firm in accordance with this Section 3.2(b). (c)Within ten (10) Business Days after the date on which the Buyer's written notice of dispute is required to be delivered in accordance with Section 3.2(b), (i) the Buyer shall pay to the Seller an amount equal to the sum of all undisputed portions of the Adjustment Amount reflected in the Seller's Adjustment Statement if the sum of such undisputed portions is a positive number, or (ii) the Seller shall pay to the Buyer an amount equal to the amount by which the sum of all undisputed portions of the Adjustment Amount reflected in the Seller's Adjustment Statement is less than zero, if the sum of such undisputed portions is less than zero.If there is a dispute with respect to any amount on the Adjustment Statement or the Adjustment Amount, within five (5) Business Days after the final determination of all such disputed amounts in accordance with Section 3.2(b), the Buyer shall pay to the Seller an amount equal to the 25 disputed portion of the Adjustment Amount as finally determined to be payable with respect to the Adjustment Statement in accordance with Section 3.2(b) if such amount is a positive number; provided, however, that if such finally determined portion is less than zero, then the Seller shall pay to the Buyer the amount by which such amount is less than zero.All payments made pursuant to this Section 3.2(c) shall be paid together with interest thereon for the period commencing on the Closing Date through the date of payment, calculated at the prime rate of Citibank, N.A. in effect on the Closing Date, in cash by wire transfer of immediately available funds. Section 3.3Allocation of Purchase Price. (a)The Buyer shall allocate the Estimated Purchase Price, together with liabilities that are deemed to be assumed for U.S. federal income tax purposes (the "Allocation"), among the assets owned by Ravenswood and the Shares in accordance with section 1060 of the Code and the Treasury Regulations thereunder (or any similar provision of local or state Tax Law) and shall submit the proposed Allocation to the Seller not later than thirty (30) days after the Closing Date.If there is any adjustment to the Purchase Price, the Buyer shall modify the Allocation by allocating such adjustment in accordance with section 1060 of the Code and the Treasury Regulations thereunder (or any similar provision of local or state Tax Law) and shall submit the new proposed Allocation to the Seller within sixty (60) days after such adjustment.If, within twenty (20) days after the receipt of the proposed Allocation, the Seller notifies the Buyer in writing that the Seller disagrees with the proposed Allocation, then the Buyer and the Seller shall attempt in good faith to resolve their disagreement within thirty (30) days following the Seller's notification to the Buyer of such disagreement.If the Seller does not so notify the Buyer within twenty (20) days after receipt of the proposed Allocation, or upon resolution of the dispute by the Seller and the Buyer, the proposed Allocation shall become the final Allocation.In the event the Buyer determines that it would like to make an election under section 338(h)(10), the Seller and the Buyer shall, at the same time and subject to the same constraints set forth above pursuant to the allocation under section 1060 of the Code, allocate the "adjusted deemed sale price" among the assets of Services in accordance with section 338 of the Code and the Treasury Regulations promulgated thereunder.The term "adjusted deemed sale price" shall be based on the allocation of the Purchase Price to the Shares as set forth above and shall otherwise be determined in accordance with section 338 of the Code and the Treasury Regulations promulgated thereunder. (b)If the Buyer and the Seller are unable to resolve their disagreement within the thirty (30) days following any such notification by the Buyer, the dispute shall be submitted to a nationally recognized independent accounting firm or law firm chosen jointly by the Buyer and the Seller, for resolution within thirty (30) days after such submission.Both the Buyer and the Seller agree to accept the independent accounting firm's or law firm's, as the case may be, determination of the final Allocation.Any fees, costs and expenses of the independent accounting firm or law firm, as the case may be, with respect to such dispute shall be borne equally by the Buyer and the Seller (unless otherwise determined by the independent accounting firm or law firm). 26 (c)Each of the Buyer and the Seller agrees to file Internal Revenue Service Form 8594 and Internal Revenue Service Form 8883, and all federal, state, local and foreign Tax Returns, in accordance with the final Allocation.Unless the parties otherwise agree, each of the Buyer and the Seller shall report the transactions contemplated by this Agreement for all Tax purposes in a manner consistent with the final Allocation determined pursuant to this Section 3.3.Each of the Buyer and the Seller agrees to provide the other within a reasonable timeframe with any other information required to complete Form 8594 and Form 8883 (or any similar state, local, or foreign Tax form).Each of the Buyer and the Seller shall notify and provide the other with reasonable assistance in the event of an examination, audit or other proceeding regarding the final Allocation. ARTICLE IV THE CLOSING Section 4.1Time and Place of the Closing.Upon the terms and subject to the satisfaction of the conditions contained in this Agreement, the closing of the transactions contemplated by this Agreement (the "Closing") shall take place at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 4 Times Square, New York, New York, at 10:00 a.m., local time, on the third (3rd) Business Day following the date on which all of the conditions to each party's obligations hereunder have been satisfied or waived (other than conditions to be satisfied at the Closing), or at such other place or time as the parties may agree.The date and time at which the Closing actually occurs is hereinafter referred to as the "Closing Date."The Closing shall be effective for all purposes as of 12:01 a.m. New York City time on the Closing Date. Section 4.2Payment of Purchase Price.At the Closing, the Buyer shall pay or cause to be paid to the Seller, in cash, an amount (the "Estimated Purchase Price") equal to the sum of: (a)$2,861,854,555.00 and (b) the Estimated Adjustment Amount and (c) the Fuel Inventory Amount, by wire transfer of immediately available funds to the account or accounts designated by the Seller prior to the Closing.The Estimated Purchase Price shall be subject to adjustment as provided in Section 3.2. Section 4.3Deliveries by the Seller.At the Closing, the Seller shall deliver or cause to be delivered to the Buyer the following: (a)a certificate or certificates representing the Membership Interest or other evidence of ownership, duly and validly endorsed in favor of the Buyer or accompanied by a separate membership interest power duly and validly executed by the Seller or otherwise sufficient to vest in the Buyer good title, free and clear of all Encumbrances, to the Membership Interest; (b)evidence satisfactory to the Buyer acting reasonably of the receipt of each Seller Required Regulatory Approval required hereunder; 27 (c)the Unit 40 Facility Sublease and the Unit 40 Site Sub-Sublease and the exhibits thereto, each duly executed by the Unit 40 Sublessor and Ravenswood; (d)the Seller Closing Certificate; (e)the Transition Services Agreement, duly executed by the Seller; (f)the Buyer's Break-up Guaranty, for termination thereof; (g)an executed certificate of non-foreign status satisfying the requirements of Treasury Regulation Section 1.445-2(b)(2); (h)evidence satisfactory to the Buyer acting reasonably of (i) the Seller's compliance with Section 7.13 and (ii) the termination of all powers of attorney related to the signing authority of any Person with respect to the bank accounts set forth as item 1 on Section 5.19 of the Seller Disclosure Schedules; (i)evidence satisfactory to the Buyer acting reasonably of the assignment of the Global Common Greenport Agreement to an Affiliate of the Seller other than the Companies and the full, unconditional and irrevocable release of Services in connection therewith; (j)written resignations of the directors and officers (or persons holding similar offices) of each Company, such resignations to be effective concurrently with the Closing on the Closing Date; (k)the Sublease Guaranty, duly executed by Seller's Guarantor and National Grid USA; (l)(i) evidence satisfactory to the Buyer acting reasonably of completion of the Restructuring in accordance with Section 7.12 of the Seller Disclosure Schedules and (ii) a certificate executed by an officer of Seller as to compliance with the covenants applicable on or prior to the Closing and accuracy of the representations and warranties, in each case, as set forth in the Transfer Agreement and evidence reasonably requested by Buyer to corroborate the accuracy of such certificate; (m)evidence satisfactory to the Buyer acting reasonably that Ravenswood has been designated as a "copy party" (at an address designated by the Buyer) to (i) the Lessee (as defined in the Facility Lease) under the Facility Lease pursuant to Section 22.2 thereof, (ii) the Ground Sublessee (as defined in the Site Sublease) under the Site Sublease pursuant to Section 28 11.2 thereof, and (iii) the Ground Lessor (as defined in the Site Lease) under the Site Lease pursuant to Section 13.2 thereof; (n)one or more bills of sale in forms reasonably acceptable to both the Seller and the Buyer, pursuant to which any Shared Assets are conveyed to the Buyer or any of its Affiliates (including the Companies); and (o)such other agreements, documents, instruments and writings as are expressly required to be delivered by the Seller at or prior to the Closing Date pursuant to this Agreement or as may be reasonably requested by the Buyer to carry out the intent and purposes of this Agreement. Section 4.4Deliveries by the Buyer.At the Closing, the Buyer shall deliver or cause to be delivered to the Seller the following: (a)the Estimated Purchase Price by wire transfer of immediately available funds; (b)the Buyer Closing Certificate; (c)the [REDACTED: Name of party – due to confidentiality]Release, if applicable; (d)each KeySpan Release, if applicable; (e)evidence satisfactory to the Seller acting reasonably of the receipt of each Buyer Required Regulatory Approval required hereunder; (f)the Transition Services Agreement, duly executed by the Buyer; (g)the Seller's Break-up Guaranty, for termination thereof; and (h)such other agreements, documents, instruments and writings as are expressly required to be delivered by the Buyer at or prior to the Closing Date pursuant to this Agreement or as may be reasonably requested by the Seller to carry out the intent and purposes of this Agreement. Section 4.5Deliveries by Energy.At the Closing, Energy shall deliver the following: 29 (a)a certificate or certificates representing the Shares, duly and validly endorsed in favor of the Buyer or accompanied by a separate stock power duly and validly executed by Energy or otherwise sufficient to vest in the Buyer good title, free and clear of all Encumbrances, to the Shares; and (b)such other agreements, documents, instruments and writings as are expressly required to be delivered by Energy at or prior to the Closing Date pursuant to this Agreement or as may be reasonably requested by the Buyer to carry out the intent and purposes of this Agreement. ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SELLER Each of the Seller and, to the extent applicable, Energy represents and warrants to the Buyer as follows: Section 5.1Organization; Qualification.Each of the Seller and Energy is a corporation duly organized, validly existing and in good standing under the Laws of the State of New York.Ravenswood is a limited liability company duly organized, validly existing and in good standing under the Laws of the State of New York and has all limited liability company power and authority to own, lease and operate its assets and properties to the extent owned, leased and operated and to carry on its business as it is now being conducted.Services is a corporation duly organized, validly existing and in good standing under the Laws of the State of New York and has all corporate power and authority to own, lease and operate its assets and properties to the extent owned, leased and operated and to carry on its business as it is now being conducted.Each of the Companies is duly qualified or licensed to do business and is in good standing in each jurisdiction in which the property owned, leased or operated by it or the nature of the business conducted by it makes such qualification necessary, except where the failure to be so duly qualified and licensed and in good standing would not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect or prevent or materially impair or delay the ability of the Seller to perform its obligations under this Agreement.The copies of the certificate of incorporation and by-laws or similar organizational documents of the Companies which were previously furnished to the Buyer are true, complete and correct copies of such documents as in effect on the date of this Agreement. Section 5.2Authority Relative to this Agreement.Each of the Seller and Energy has full corporate power and authority to execute and deliver this Agreement and, subject to the satisfaction of the closing conditions, to consummate the transactions contemplated by this Agreement and to perform its obligations hereunder.The execution, delivery and performance by each of the Seller and Energy of this Agreement and the consummation of the transactions contemplated by this Agreement have been duly and validly authorized by the board of directors of the Seller and the board of directors of Energy and no other corporate proceedings on the part of the Seller, Energy or any of their respective Affiliates are necessary to authorize this Agreement or to consummate the transactions contemplated by this Agreement.This Agreement 30 has been duly and validly executed and delivered by each of the Seller and Energy, and assuming that this Agreement constitutes a valid and binding agreement of the Buyer, constitutes a valid and binding agreement of each of the Seller and Energy, enforceable against each of the Seller and Energy in accordance with its terms, except that such enforceability may be limited by applicable bankruptcy, insolvency, moratorium or other similar Laws affecting or relating to enforcement of creditors' rights generally or general principles of equity. Section 5.3Consents and Approvals; No Violation. (a)Section 5.3(a) of the Seller Disclosure Schedules sets forth all materialconsents, authorizations or notices under any contract, agreement, personal property lease, commitment, understanding or instrument to which either Company is a party or is otherwise bound (including the Company Agreements) which, after giving effect to the Restructuring, are required or necessary in order to consummate the transactions contemplated by this Agreement.Except as set forth on Section 5.3(a) of the Seller Disclosure Schedules, and subject to obtaining the Required Approvals, neither the execution and delivery of this Agreement by each of the Seller and Energy nor the sale of the Membership Interest and the Shares pursuant to this Agreement shall (i) conflict with or result in any breach of any provision of the articles of incorporation, bylaws or other organizational documents of the Seller, Energy or either Company, (ii) violate any Governmental Order applicable to the Seller, Energyor either Company, (iii) result in a material default (or give rise to any right of termination, cancellation or acceleration) under any of the terms, conditions or provisions of any Company Agreement, (iv) result in the creation of any Encumbrance on the Membership Interestor the Shares, or (v) result in the creation of any Encumbrance on any material asset of either of the Companies.Except as set forth on Section 7.12 of the Seller Disclosure Schedules, no consents, authorizations or notices are required or necessary in order to consummate the Restructuring, and the consummation of the Restructuring will not (A) result in any default (or give rise to any right of termination, cancellation or acceleration) under any of the terms, conditions or provisions of any contract, agreement, personal property lease, commitment, understanding or instrument to which either Company is a party or is otherwise bound (including the Company Agreements), except as set forth on Section 5.3(a) of the Seller Disclosure Schedules, or (B) result in the creation of any Encumbrance on the Membership Interest, the Shares or any asset of either of the Companies. (b)Except as set forth in Section 5.3(b) of the Seller Disclosure Schedules and except for (i) the filings required by the HSR Act and the expiration or earlier termination of all waiting periods under the HSR Act, (ii) any approvals under the Federal Power Act required for the consummation of this Agreement, (iii) CFIUS Approval, and (iv) any required approvals of NYSPSC (the filings and approvals referred to in clauses (i) through (iv) above and set forth on Section 5.3(b) of the Seller Disclosure Schedules are collectively referred to as the "Seller Required Regulatory Approvals"), no declaration, filing or registration with, or notice to, or authorization, consent or approval of any Governmental Authority is, after giving effect to the Restructuring, necessary for the consummation by the Seller of the transactions contemplated by this Agreement, other than (A) such declarations, filings, registrations, notices, authorizations, consents or approvals which, if not obtained or made, would not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect or prevent or materially impair or 31 delay the ability of the Seller to perform its obligations under this Agreement or to consummate the transactions contemplated by this Agreement; and (B) those requirements which become applicable to the Seller as a result of the specific regulatory status of the Buyer (or any of its Affiliates) or as a result of any other facts that specifically relate to the business or activities in which the Buyer (or any of its Affiliates) is or proposes to be engaged. Section 5.4Financial Statements. (a)The Seller has delivered to the Buyer true and complete copies of the unaudited combined balance sheets of the Companies, Ravenswood VIE and KeySpan Energy Supply, LLC for each of the fiscal years ended December 31, 2005, December 31, 2006 and December 31, 2007 and the related unaudited combined statements of income and unaudited statements of cash flows for the fiscal years then ended (collectively, the "Unaudited Financial Statements").The Unaudited Financial Statements were prepared in good faith and fairly present, in all material respects, the combined financial position and the combined results of operations and cash flows of the Companies, Ravenswood VIE and KeySpan Energy Supply, LLC for the periods indicated.Prior to the Closing, the Seller will deliver to the Buyer true and complete copies of the final audited combined balance sheets of the Companies, Ravenswood VIE and KeySpan Energy Supply, LLCfor the fiscal years ended December 31, 2005, December 31, 2006 and December 31, 2007 and the related audited combined statements of income and audited statements of cash flows for the fiscal years then ended (collectively, the "Audited Financial Statements").The Audited Financial Statements will (i) have been prepared in accordance with GAAP, applied on a consistent basis during the period involved (except as may be stated in the notes thereto) and (ii) will fairly present, in all material respects, the combined financial position and the combined results of operations and cash flows, as the case may be, of the Companies, Ravenswood VIE and KeySpan Energy Supply, LLC as of the times and for the periods referred to therein. (b)The Target Working Capital Amount was prepared in accordance with GAAP. (c)For each of the fiscal years ended December 31, 2005, December 31, 2006 and December 31, 2007, (i) Ravenswood VIE had no assets or operations other than assets and operations in its role as the equity participant underthe Unit 10/20/30 Facility Lease and (ii) KeySpan Energy Supply, LLC had no assets or operations other than those directly related tothe conduct of the Business's energy trading activities and the retail energy services business of its Affiliate, KeySpan Energy Services Inc., during such periods.After giving effect to the Restructuring, Ravenswood VIE will not own or lease any asset, property or right used in or related to the Business as conducted as of the date of this Agreement.KeySpan Energy Supply, LLC does not own or lease any asset, property or right used in or related to the Business as conducted as of the date of this Agreement.None of the liabilities of Ravenswood VIE and KeySpan Energy Supply, LLC existing as of the date of this Agreement or arising hereafter (including any such liablities that are reflected on the Unaudited Financial Statements) have been, or, after giving effect to the Restructuring, will be, transferred to or assumed by either of the 32 Companies or prevent or materially impair or delay the ability of the Seller or the Energy to perform its obligation under this Agreement. Section 5.5Absence of Certain Changes or Events; Undisclosed Liabilities. (a)Except as set forth on Section 5.5(a) of the Seller Disclosure Schedules, since December 31, 2007 (i) each of the Companies has conducted its business only in the ordinary course, in substantially the same manner in which it has previously been conducted, and (ii) there has not been any event or circumstance which, individually or in the aggregate, has had or would reasonably be expected to have a Material Adverse Effect or prevent or materially impair or delay the ability of the Seller to perform its obligations under this Agreement. (b)Neither Company has any Liabilities of any nature, except those which (i) are accrued or reserved against in the Unaudited Financial Statements, (ii) were incurred in the ordinary course of business and consistent with past practice after December 31, 2007, (iii) would not reasonably be expected, individually or in the aggregate, to have a Material Adverse Effect, (iv) are of a nature not required to be reflected in the Audited Financial Statements, or (v) are set forth in the Seller Disclosure Schedules. Section 5.6Capitalization.(a) One (1) membership interest of Ravenswood is issued and outstanding and (b) the authorized shares of capital stock of Services consists of two-hundred (200) shares, no par value per share, of which two-hundred (200) shares are issued and outstanding.The Membership Interest is held beneficially and of record by the Seller, free and clear of any Encumbrances, and all of the Shares are held beneficially and of record by Energy, free and clear of any Encumbrances.The Membership Interest and all of the Shares have been duly authorized and are validly issued, fully paid and nonassessable and free of preemptive rights.There are no options, warrants, calls, rights, commitments or agreements of any character to which the Seller, Energy or either Company is a party or by which they are bound obligating the Seller, Energy or either Company to issue, deliver or sell, pledge, grant a security interest on or encumber or cause to be issued, delivered or sold, pledged or encumbered or a security interest to be granted on, any equity interests of the Companies or obligating the Seller, Energy or either of the Companies to grant, extend or enter into any such option, warrant, call, right, commitment or agreement.Neither Company, directly or indirectly, (i) owns any equity interests in any other Person or (ii) is a party to any agreement, voting trust or understanding relating to the voting, purchase or redemption or other acquisition of any equity interests in such Company or any other Person. Section 5.7Real Property. (a)As of the date hereof, the only real property owned by the Companies is the Unit 10/20/30 Land, fee simple title to which is vested in part in Ravenswood and in part in Services, and the Unit 40 Land, fee simple title to which is vested in Ravenswood, in each case, free and clear of all Encumbrances other than Permitted Encumbrances.On the Closing Date, after giving effect to the Restructuring, the only real property owned by the Companies will be the Unit 10/20/30 Real Property, fee simple title to which will be vested in part in Ravenswood 33 and in part in Services, free and clear of all Encumbrances other than Permitted Encumbrances.Except pursuant to the Unit 10/20/30 Facility Lease and as otherwise set forth on Section 5.7(a) of the Seller Disclosure Schedules: (i) there are no leases, subleases, licenses, concessions or other agreements, written or oral, granting any Person the right of use or occupancy of any portion of the Unit10/20/30 Real Property (other than Permitted Encumbrances) and (ii) there are no outstanding rights of first refusal, rights of first offer or options to purchase the Unit 10/20/30 Real Property or any interest therein. (b)As of the date hereof, Ravenswood leases the Unit 10 Facility, the Unit 20 Facility and the Unit 30 Facility pursuant to the Unit 10/20/30 Facility Lease.Upon the acquisition by Ravenswood of fee title to the Unit 10 Facility, the Unit 20 Facility and the Unit 30 Facility prior to the Closing Date and pursuant to the Restructuring, the Unit 10/20/30 Facility Lease will be terminated, and neither of the Companies will have any Liability of any nature whatsoever with respect to the Unit 10/20/30 Facility Lease other than the Excluded Liabilities set forth in clause (iv) of the definition thereof.There are no Claims pending or, to the Seller's Knowledge threatened, between LIC Funding, on the one hand, and the Companies, on the other hand, arising out of or relating to the Unit 10/20/30 Facility Lease.As of the date hereof, to Seller's Knowledge, LIC Funding has no intention of bringing any Claim against either of the Companies arising out of or relating to the Unit 10/20/30 Facility Lease. (c)As of the date hereof, Ravenswood leases the Unit 40 Land to the Unit 40 Title Holder pursuant to the Unit 40 Site Lease, and the Unit 40 Title Holder subleases the Unit 40 Land to Ravenswood pursuant to the Unit 40 Site Sublease, in each case free and clear of all Encumbrances other than Permitted Encumbrances.As of the date hereof, Ravenswood leases the Unit 40 Facility from the Unit 40 Title Holder pursuant to the Unit 40 Facility Lease, free and clear of all Encumbrances other than Permitted Encumbrances.After giving effect to the Restructuring and upon execution and delivery of the Unit 40 Facility Sublease, on the Closing Date, (A) the Unit 40 Sublessor will (i) own fee simple title to the Unit 40 Land, (ii) own the interest of lessor under the Unit 40 Site Lease, (iii) own the subleasehold interest in the Unit 40 Land under the Unit 40 Site Sublease, (iv) own the leasehold interest in the Unit 40 Facility under the Unit 40 Facility Lease, (v) sub-sublease the Unit 40 Land to Ravenswood pursuant to the Unit 40 Site Sub-Sublease and (vi) sublease the Unit 40 Facility to Ravenswood pursuant to the Unit 40 Facility Sublease, and (B) Ravenswood will (i) own the subleasehold interest in the Unit 40 Facility under the Unit 40 Facility Sublease and (ii) own the sub-subleasehold interest in the Unit 40 Land under the Unit 40 Site Sub-Sublease, in each case free and clear of all Encumbrances other than Permitted Encumbrances.On the Closing Date after giving effect to the Restructuring, other than the Unit 40 Site Sub-Sublease, the Unit 40 Facility Sublease and that certain Lease Agreement by and between Services and Steam House Leasing, LLC, dated June 18, 1999, neither Company will be party to any other lease, sublease or other material instrument pursuant to which it holds a leasehold or subleasehold estate or other right to use or occupy any interest in real property.As of the date hereof and immediately prior to the Restructuring, each of the Unit 40 Site Lease, the Unit 40 Site Sublease and the Unit 40 Facility Lease (A) is in full force and effect andconstitutes a valid and binding obligation of Ravenswood, (B) has not been modified, amended, terminated or altered nor subject to any waiver, and (C) (i) assuming such agreement is a valid and binding obligation of, and 34 enforceable against, the Unit 40 Title Holder, such agreement is enforceable against Ravenswood, except as enforceability may be limited by applicable bankruptcy, insolvency, moratorium or other similar Laws affecting or relating to enforcement of creditors' rights generally or general principles of equity, (ii) Ravenswood is not in breach or default under such agreement, except, in each case, where such failure to be so valid, binding and enforceable, or such breach or default, would not give rise to a right of any other Person to terminate or accelerate any such agreement and otherwise would not, individually or in the aggregate,reasonably be expected to have a Material Adverse Effect or prevent or materially impair or delay the ability of the Seller to perform its obligations under this Agreement, and (iii) Ravenswood has notprovided or received any notice of default which remains uncured as of the date hereof under any such agreement.On the Closing Date after giving effect to the Restructuring, each of the Unit 40 Site Lease, the Unit 40 Site Sublease and the Unit 40 Facility Lease (A) will be in full force and effect (and not subject to any modification, amendment, termination or alteration nor subject to any waiver) and will constitute a valid and binding obligation of the Unit 40 Sublessor, and (B)assuming such agreement will then be a valid and binding obligation of, and enforceable against, the Unit 40 Title Holder, (i) such agreement will be enforceable against the Unit 40 Sublessor, except as enforceability may be limited by applicable bankruptcy, insolvency, moratorium or other similar Laws affecting or relating to enforcement of creditors' rights generally or general principles of equity, and (ii) the Unit 40 Sublessor will not be in breach or default under such agreement on the Closing Date, except, in each case, where such failure to be so valid, binding and enforceable, or such breach or default, would not give rise to a right of any other Person to terminate or accelerate any such agreement and otherwise would not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect or prevent or materially impair or delay the ability of the Seller to perform its obligations under this Agreement.On the Closing Date after giving effect to the Restructuring, each of the Unit 40 Facility Sublease and the Unit 40 Site Sub-Sublease (A) will be in full force and effect (and not subject to any modification, amendment, termination or alteration nor subject to any waiver) and will constitute a valid and binding obligation of Ravenswood and the Unit 40 Sublessor, (B) will be in the forms attached as Exhibits A and B without any change other than any change which has been approved in writing by the Buyer, and (C) (i) such agreement will be enforceable against each of Ravenswood and the Unit 40 Sublessor, except as enforceability may be limited by applicable bankruptcy, insolvency, moratorium or other similar Laws affecting or relating to enforcement of creditors' rights generally or general principles of equity, and(ii) neither Ravenswood nor the Unit 40 Sublessor will be in breach or default under such agreement on the Closing Date. (d)The Real Property includes all real property and leaseholds or other interests in real property necessary for the operation of the Business as currently conducted.Within five (5) Business Days after the date of this Agreement, the Seller will deliver to the Buyer a list of turbine generator maintenance tools used for support and maintenance of the Applicable Facilities; provided, that such list, upon delivery, shall be deemed to be included in Section 5.7(d) of the Seller Disclosure Schedules as of the date hereof for purposes of Section 7.8.One of the Companies has good title to, or a valid leasehold interest in, free and clear of all Encumbrances other than Permitted Encumbrances, all of the material tangible personal property and assets (including the Applicable Facilities and the tangible personal property and assets listed on Section 5.7(d) of the Seller Disclosure Schedules) necessary for the operation of the Business as currently conducted, with the exception of tangible personal property and assets used 35 for the support and maintenance of the Applicable Facilities which are either (i) supplied by the Seller or any of its Affiliates (other than the Companies) and used in the support or maintenance of other facilities operated by the Seller or any of its Affiliates (other than the Companies) (collectively, the "Shared Assets") or (ii) supplied by outside vendors pursuant to short-term agreements or purchase orders with third parties (collectively, the "Third Party Supply Arrangements").The reasonable replacement value of the Shared Assets is not more than $15,000,000. Section 5.8Environmental Matters.Except as set forth on Section 5.8 of the Seller Disclosure Schedules or in any environmental site assessment or report prepared by or for the Seller listed on Section 5.8 of the Seller Disclosure Schedules: (a)The Companies hold, and are in compliance with, all Environmental Permits required for each to operate its business under applicable Environmental Laws and all of such Environmental Permits are in effect and no appeal or other action is pending to require any additional Environmental Permits, or to the Seller's Knowledge, threatened, to revoke, suspend, or modify any such Environmental Permits; and each Company is otherwise in compliance with applicable Environmental Laws, except for such failures to hold or comply with required Environmental Permits, or such failures to be in compliance with applicable Environmental Laws, which, individually or in the aggregate, would not reasonably be expected to have a Material Adverse Effect.The material Environmental Permits held by the Companies are listed on Section 5.8(a) of the Seller Disclosure Schedules. (b)There are no pending or, to the Seller's Knowledge, threatened material Environmental Claims against either Company.Since January 1, 2003, neither the Seller nor any of its Affiliates or either of the Companies has received any written notice of any material investigation, allegation, complaint, order, directive, citation, notice of responsibility, notice of potential responsibility or information request from any Governmental Authority or any other Person pursuant to applicable Environmental Law, relating to the Companies, which the Seller reasonably believes will, or would be reasonably expected to, result in a material Environmental Claim against either of the Companies. (c)Neither Company (i) has entered into or agreed to any material Governmental Order nor is subject to any material Governmental Order relating to compliance with any Environmental Law or Environmental Permits; (ii) is subject to any material investigation, judgment, decree or order, remediation or cleanup relating to Hazardous Substances pursuant to applicable Environmental Law; or (iii) except as set forth in any of the Company Agreements has assumed, retained or agreed to indemnify any other Person with respect to any material Environmental Claims.To the Seller's Knowledge, neither Company has been threatened to become subject to any Governmental Order relating to compliance with any Environmental Law or Environmental Permit, except such Governmental Orders that would not, individually or in the aggregate, be reasonably expected to have a Material Adverse Effect. 36 (d)Notwithstanding any provision to the contrary in this Agreement, including Sections 5.8(a), (b) and (c) hereof, the Seller makes no representation or warranty with respect to the Companies' compliance with Environmental Laws relating to the construction of new, or modification of existing, sources of air emissions. (e)The representations and warranties made in this Section 5.8 are the Seller's and Energy's exclusive representations and warranties relating to environmental matters. Section 5.9Labor Matters. (a)Section 5.9(a) of the Seller Disclosure Schedules sets forth all collective bargaining agreements between either Company and any labor union representing Company Employees (collectively, the "Collective Bargaining Agreements"). (b)With respect to the Company Employees, except to the extent set forth on Section 5.9(b) of the Seller Disclosure Schedules and except for such matters as would not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect:(i) the Companies are in compliance with all applicable Laws respecting employment and employment practices, terms and conditions of employment and wages and hours; (ii) neither Company has received written notice of any unfair labor practice complaint against such Company pending before the National Labor Relations Board; (iii) there is no labor strike, slowdown or stoppage actually pending, or, to the Seller's Knowledge, threatened against either Company; (iv) to the Seller's Knowledge, neither Company has received notice that any representation petition respecting the employees of such Company has been filed with the National Labor Relations Board (other than with respect to those employees covered by a Collective Bargaining Agreement); (v) no arbitrationproceeding arising out of or under any Collective Bargaining Agreement is pending against either Company; and (vi) the Companies have not taken any action with respect to the transactions contemplated by this Agreement that would reasonably be expected toconstitute a "mass layoff" or "plant closing" within the meaning of the Worker Adjustment and Retraining Notification (WARN) Act of 1989 or that would reasonably be expected to otherwise trigger any notice requirement or liability under any local or stateplant closing notice Law. Section 5.10ERISA; Benefit Plans. (a)Section 5.10(a) of the Seller Disclosure Schedules contains a list of each Benefit Plan.Neither of the Companies maintains or sponsors a Benefit Plan. (b)With respect to the Benefit Plans (other than any "multiemployer plan," as defined in section 3(37) of ERISA), the Seller has delivered to the Buyer complete and accurate copies of the Benefit Plans and any amendments thereto, any related trust or other funding vehicle, any reports or summaries required under ERISA or the Code, the most recent actuarial 37 report, as applicable, and the most recent determination letter received from the Internal Revenue Service with respect to the Benefit Plans intended to qualify under section 401 of the Code. (c)The Benefit Plans have been operated and administered in all material respects in accordance with their terms and applicable Law, including ERISA and the Code.No event has occurred which will or could cause any such Benefit Plan to fail to comply in all material respects with such requirements, and no notice has been received by the Seller, either Company or any of their respective Affiliates from any Governmental Authority questioning or challenging such compliance. (d)Each Benefit Plan intended to be "qualified" within the meaning of section 401(a) of the Code has received a determination letter from the Internal Revenue Service to the effect that it is so qualified and nothing has occurred since the date of such letter that could reasonably be expected to result in the revocation of such letter. (e)No liability under Title IV or section 302 (or, for plan years beginning after 2007, section 303) of ERISA has been incurred by the Companies or any ERISA Affiliate that has not been satisfied in full, and no condition exists that presents a material risk to the Companies or any ERISA Affiliate of incurring any such liability, other than liability for premiums due the Pension Benefit Guaranty Corporation.No Benefit Plan subject to Title IV of ERISAor any trust established thereunder has incurred any "accumulated funding deficiency" (as defined in section 302 of ERISA and section 412 of the Code), whether or not waived, as of the last day of the most recent fiscal year of each such Benefit Plan ended prior to the Closing Date.No Company has made contributions or is required to make contributions to a "multiemployer pension plan," nor does either Company participate in a plan described in section 4063(a) of ERISA. (f)There are no actions, suits or claims (other than routine claims for benefits) pending or, to the Knowledge of the Seller, threatened involving any Benefit Plan or the assets thereof and, to the Knowledge of the Seller, no facts exist which could give rise to any such actions, suits or Claims. (g)Except as set forth on Section 5.10(g) of the Seller Disclosure Schedules, no payments will be required to be made, and no increase in benefits will accrue, to any Person under any Benefit Plan with respect to which the Companies would have any material liability due to the consummation of the transactions contemplated by this Agreement. (h)Neither the execution and delivery of this Agreement nor the consummation of the transactions contemplated hereby will result in the payment of any amount that would, individually or in combination with any other such payment, not be deductible as a result of Section 280G of the Code. 38 Section 5.11Certain Contracts and Arrangements. (a)As of the date hereof, except for (i) the agreements listed on Section 5.11(a) of the Seller Disclosure Schedules (the "Company Agreements"), (ii) agreements with suppliers entered into in the ordinary course of business with a value less than $1,000,000 or with annual payments less than $500,000, and (iii) contracts, agreements, personal property leases, commitments, understandings or instruments with a value less than $1,000,000 or with annual payments less than $500,000 neither Company is a party to any contract, agreement, personal property lease, commitment, understanding or instrument which is material to its business or operations.Notwithstanding the foregoing, all (A) Affiliate Contracts, (B) joint venture agreements,(C) contracts containing limitations on the ability of either Company to compete in any line of business or containing exclusivity obligations or restrictions binding on either Company, (D) contracts or agreements outside the ordinary course of business, and (E) contracts with respect to Indebtedness, in each case, to which either Company is a party or is otherwise bound are set forth in Section 5.11(a) of the Seller Disclosure Schedule. (b)Except as disclosed on Section 5.11(b) of the Seller Disclosure Schedules, each Company Agreement constitutes a valid and binding obligation of the Company that is a party thereto and, to the Knowledge of the Seller, each other party thereto, and is in full force and effect in all material respects and shall continue in full force and effect in all material respects, in each case without breaching the terms thereof or resulting in the forfeiture or impairment of any rights thereunder. (c)Except as set forth on Section 5.11(c) of the Seller Disclosure Schedules, there is not, under any of the Company Agreements listed on Section 5.11(a) of the Seller Disclosure Schedules or under any other contract, agreement, personal property lease, commitment, understanding or instrument to which either Company isa party or is otherwise bound, any default or event which, with notice or lapse of time or both, would constitute a default on the part of either Company, except as would not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect or prevent or materially impair or delay the ability of the Seller or of Energy to perform its obligations under this Agreement or to consummate the transactions contemplated by this Agreement. (d)Seller has made available to the Buyer complete and correct copies of each of the Company Agreements. (e)Except as set forth in any of the Company Agreements, there are no guaranties, surety bonds, material indemnities or similar contingent obligations granted or given by either of the Companies in respect of the obligations or Liabilities of any other Person. Section 5.12Legal Proceedings, etc.Except as set forth on Section 5.12 of the Seller Disclosure Schedules, there are no Claims pending or, to the Knowledge of the Seller, threatened against either Company before any Governmental Authority, which would, 39 individually or in the aggregate, reasonably be expected to have a Material Adverse Effect or prevent or materially impair or delay the ability of the Seller or of Energy to perform its obligations under this Agreement or to consummate the transactions contemplated by this Agreement.Except as set forth on Section 5.12 of the Seller Disclosure Schedules, neither Company is subject to any material Governmental Order. Section 5.13Permits; Compliance with Laws. (a)Each Company has allpermits, licenses and other governmental authorizations, consents and approvals, other than with respect to Environmental Laws (which representations are set forth in Section 5.8), necessary to operate its business as presently operated (collectively, "Permits"), except where the failure to have such Permits would not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect.All material Permits held by the Companies are listed on Section 5.13(a) of the Seller Disclosure Schedules. (b)Except as set forth on Section 5.13(b) of the Seller Disclosure Schedules, neither Company has received any written notification that it is in violation of any material Permit, or any material Law applicable to such Company.Each Company is in compliance with all Permits and Laws applicable to such Company, except for violations which would not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect.All Permits listed on Section 5.13(a) of the Seller Disclosure Schedules are in effect in all material respects and no appeal or other action is pending to revoke any of such Permits. Section 5.14Regulation as a Utility.Except as set forth on Section 5.14 of the Seller Disclosure Schedules, neither Company is subject to regulation as a public utility or public service company (or similar designation) by the United States, any State of the United States, any foreign country or any municipality or any political subdivision of the foregoing. Section 5.15Taxes.Except as set forth on Section 5.15 of the Seller Disclosure Schedules: (a)All material Tax Returns required to be filed by the Companies (including any predecessors) or with respect of the Companies or their predecessors have been or will be timely filed with the appropriate taxing authority, and such Tax Returns are or will be true and correct in all material respects and all Taxes required to be reported on such Tax Returns have been or will be timely paid. (b)Neither Company nor the Seller with respect to the Companies has outstanding agreements or waivers extending the statutory period of limitation for Taxes. 40 (c)There are no audits, Claims, assessments, levies, administrative proceedings, lawsuits pending or, to the Seller's Knowledge, threatened against either of the Companies or the Seller with respect to the Companies by any taxing authority. (d)No election has been made by Ravenswood to be classified as an association taxable as a corporation for U.S.federal or state income tax purposes. (e)There are no liens for Taxes (other than for current Taxes not yet due or payable) upon the assets of the Companies. (f)None of the assets of the Companies directly or indirectly secures any debt with interest that is exempt under section 103(a) of the Code. (g)Since its formation, Ravenswood has been disregarded as an entity separate from the Seller for U.S.federal income tax purposes under Treasury Regulation Sections 301.7701-2 and -3 and any comparable provision under state or local law which permits such treatment. (h)There are not in force or effect for any Company, any material Tax indemnity agreements, Tax sharing agreements, Tax allocation agreements or any similar agreement that would require any of the Companies to pay material Taxes, pay another party for material Tax losses, entitlements or Refunds. (i)Services is a member of the consolidated group of which the Seller is the common parent. (j)Prior to its conversion into a limited liability company, KeySpan Ravenswood Inc. (i) was a member of the consolidated group of which the Seller was the common parent and (ii) was at no time a member of an affiliated group filing a consolidated federal Tax Return (other than the Seller) under Treasury Regulation Section 1.1502-6 (or any similar provision of state, local, or foreign law), as a transferee or successor, by contract or otherwise. (k)None of the assets of the Companies constitutes tax-exempt bond financed property or tax-exempt use property with in the meaning of section 168 of the Code. (l)None of the Companies has engaged in a "reportable transaction" or "listed transaction" for U.S. federal income Tax purposes or equivalent under state or local Law. 41 (m)Since the date that is one year prior to the date of the Closing, Services has not owned the membership interest in or the assets owned by Ravenswood directly or indirectly. Section 5.16Intellectual Property.Except for the assets described in Section 5.16 of the Seller Disclosure Schedules and excluding commercially available computer software that is used in the business and operations of the Companies without being customized or adapted by the Companies, (i) the Companies own or have the right to use under a license, sublicense or other agreement all material Intellectual Property necessary for the conduct of the Business as currently conducted and all such material Intellectual Property will be available for use by the Companies on substantially the same terms and conditions immediately subsequent to the Closing, (ii) such material Intellectual Property is not the subject of any Encumbrance or claim of license or ownership of any third party that would materially adversely effect the Companies' rights in, or ability to use or exploit, such Intellectual Property as currently used or exploited, (iii) to the Knowledge of the Seller, the Companies have not engaged in any conduct, or omitted to perform any necessary act, the result of which is reasonably likely to invalidate any material registrations or applications for Intellectual Property rights owned by the Companies, (iv) to the Knowledge of the Seller, the conduct of the business of the Companies as currently conducted does not infringe any Person's Intellectual Property, and as of the date hereof there is no such Claim pending or, to the Knowledge of the Seller, threatened against any of the Companies, and (v) to the Knowledge of the Seller, as of the date hereof no Person is infringing any Intellectual Property owned by the any of the Companies and used in its business as currently conducted, and no such Claims are pending or, to the Knowledge of the Seller, threatened against any Person by either of the Companies. Section 5.17Insurance.Section 7.16 of the Seller Disclosure Schedules lists all material policies of fire, liability, title, workers' compensation and other forms of insurance held by the Seller or any of its Affiliates (related to the operations of the Companies) or the Companies.Except as set forth on Section 5.17 of the Seller Disclosure Schedules, as of the date of this Agreement, all material policies of fire, liability, title, workers' compensation and other forms of insurance purchased or held by and insuring the Companies are in full force and effect, all premiums with respect thereto covering all periods up to and including the date of this Agreement have been paid, and no notice of cancellation or termination has been received with respect to any such policy which was not replaced on substantially similar terms prior to the date of such cancellation.Except as set forth on Section 5.17 of the Seller Disclosure Schedules, there are no pending claims against the policies listed on Section 5.17 of the Seller Disclosure Schedules that seek insurance recovery for Losses in excess of $3,000,000 for any one claim or $10,000,000 in the aggregate for all such claims. Section 5.18Reports.Since January 1, 2007, each Company has filed or caused to be filed with FERC all material forms, statements, reports and documents required to be filed with respect to the operation of its business under the Federal Power Act and the rules and regulations thereunder, each of which complied in all material respects with all applicable requirements of such act and the rules and regulations thereunder in effect on the date each such report was filed. Section 5.19Bank Accounts.Set forth on Section 5.19 of the Seller Disclosure Schedules are (i) the names of each bank or other financial institution with which each Company 42 maintains an account and (ii) a description of each such account, including account number, branch (if applicable) and authorized signatories. Section 5.20No Broker Fees or Commissions.No agent, broker, investment banker, financial advisor or other firm or Person is or will be entitled to any brokers' or finder's fee or any other commission or similar fee in connection with any of the transactions contemplated by this Agreement, except for Merrill Lynch, Pierce, Fenner & Smith Incorporated, whose fees shall be paid by the Seller or its Affiliates (other than the Companies). Section 5.21Electronic Data Room. No material of any kind or nature has been added or uploaded to, changed or removed from, the Electronic Data Room since 12:00 p.m. New York local time, on March 26, 2008. Section 5.22Limitation on Representations and Warranties.Except for the representations and warranties contained in this Article V, neither the Seller, nor any of its Affiliates nor any of their respective Representatives makes or has made any representation or warranty, either express or implied, concerning the Membership Interest or the Shares or the business, finances, operations, assets, liabilities, prospects or any other aspect of the Companies. ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BUYER The Buyer represents and warrants to the Seller as follows: Section 6.1Organization.The Buyer is a corporation duly organized, validly existing and in good standing under the Laws of Delaware and has all corporate power and authority to own, lease and operate its assets and properties to the extent owned, leased and operated and to carry on its business as it is now being conducted. Section 6.2Authority Relative to this Agreement.The Buyer has full corporate power and authority to execute and deliver this Agreement and, subject to the satisfaction of the closing conditions, to consummate the transactions contemplated by this Agreement and to perform its obligations hereunder.The execution, delivery and performance of this Agreement and the consummation of the transactions contemplated by this Agreement have been duly and validly authorized by the Board of Directors of the Buyer and no other corporate proceedings on the part of the Buyer are necessary to authorize this Agreement or to consummate the transactions contemplated by this Agreement.This Agreement has been duly and validly executed and delivered by the Buyer, and assuming that this Agreement constitutes a valid and binding agreement of the Seller, constitutes a valid and binding agreement of the Buyer, enforceable against the Buyer in accordance with its terms, except that such enforceability may be limited by applicable bankruptcy, insolvency, moratorium or other similar Laws affecting or relating to enforcement of creditors' rights generally or general principles of equity. Section 6.3Consents and Approvals; No Violation. 43 (a)Section 6.3(a) of the Buyer Disclosure Schedules sets forth all consents, authorizations or notices under any note, bond, mortgage, lease, indenture, license, contract, agreement or other instrument or obligation to which the Buyer is a party or by which the Buyer's assets or properties are bound which are required or necessary in order to consummate the transactions contemplated by this Agreement, except those consents, authorizations or notices the failure of which to obtain or make would not, individually or in the aggregate, materially impair or delay the Buyer's ability to perform its obligations under this Agreement or consummate the transactions contemplated by this Agreement.Except as set forth on Section 6.3(a) of the Buyer Disclosure Schedules, and subject to obtaining the Required Approvals, neither the execution and delivery of this Agreement by the Buyer nor the purchase of the Membership Interest and the Shares pursuant to this Agreement shall (i) conflict with or result in any breach of any provision of the certificate of incorporation or bylaws of the Buyer, (ii) violate any outstanding Governmental Order applicable to the Buyer, which violation would materially impair or delay the Buyer's ability to perform its obligations under this Agreement or consummate the transactions contemplated by this Agreement, or (iii) result in a default (or give rise to any right of termination, cancellation or acceleration) under any of the terms, conditions or provisions of any note, bond, mortgage, lease, indenture, license, contract, agreement or other instrument or obligation to which the Buyer or any of its subsidiaries is a party or by which any of their respective assets may be bound, except for such defaults (or rights of termination, cancellation or acceleration) as to which requisite waivers or consents have been obtained or would not, individually or in the aggregate, materially impair or delay the Buyer's ability to perform its obligations under this Agreement or consummate the transactions contemplated by this Agreement. (b)Except as set forth on Section 6.3(b) of the Buyer Disclosure Schedules and except for (i) the filings required by the HSR Act and the expiration or earlier termination of all waiting periods under the HSR Act; (ii) any approvals under the Federal Power Act required for the consummation of this Agreement; (iii) CFIUS Approval; and (iv) any required approvals of NYSPSC, including post-closing authority to operate Ravenswood under lightened or incidental regulation (the filings and approvals referred to in clauses (i) through (iv) above and set forth on Section 6.3(b) of the Buyer Disclosure Schedules are collectively referred to as the "Buyer Required Regulatory Approvals"), no declaration, filing or registration with, or notice to, or authorization, consent or approval of any Governmental Authority is necessary for the consummation by the Buyer of the transactions contemplated by this Agreement, other than those declarations, filings, registrations, notices, authorizations, consents or approvals which would not, individually or in the aggregate, materially impair or delay the Buyer's ability to perform its obligations under this Agreement or consummate the transactions contemplated by this Agreement. (c)Section 6.3(c) of the Buyer Disclosure Schedules sets forth a complete list of (i) generation capacity of any Person owned or controlled, directly or indirectly, by the Buyer and each of its Affiliates that is qualified to bid in any UCAP Auction in any zones within New York State and (ii) any transmission of any Person owned or controlled, directly or indirectly, by the Buyer or any of its Affiliates, located in or interconnected to the NYISO market. 44 (d)To the knowledge of the Buyer, there are no conditions relating to the Buyer or its Affiliates in existence that the Buyer reasonably expects to prevent the receipt of the Required Approvals. Section 6.4Regulation as a Utility.Except as set forth on Section 6.4 of the Buyer Disclosure Schedules, the Buyer is not subject to regulation as a public utility or public service company (or similar designation) by the United States, any state of the United States, any foreign country or any municipality or any political subdivision of the foregoing. Section 6.5Legal Proceedings.There are no Claims pending or, to the knowledge of the Buyer, threatened against the Buyer by or before any Governmental Authority, which would, individually or in the aggregate, materially impair or delay the Buyer's ability to perform its obligations under this Agreement or consummate the transactions contemplated by this Agreement.The Buyer is not subject to any Governmental Order which would, individually or in the aggregate, materially impair or delay the Buyer's ability to perform its obligations under this Agreement or consummate the transactions contemplated by this Agreement. Section 6.6Availability of Funds.The Buyer (a)at the Closing will have sufficient internal funds (without giving effect to any unfunded financing, regardless of whether any such financing is committed) available to pay the Purchase Price and any expenses incurred by the Buyer in connection with the transactions contemplated by this Agreement, (b)at the Closing will have the resources and capabilities (financial or otherwise) to perform its obligations hereunder, and (c)has not incurred, and prior to the Closing will not incur, any obligation, commitment, restriction, or Liability of any kind which would reasonably be expected to impair or adversely affect such resources and capabilities. Section 6.7Acquisition of Membership Interest and Shares for Investment; Ability to Evaluate and Bear Risk. (a)The Buyer is an "accredited investor" as such term is defined in Regulation D promulgated under the Securities Act.The Buyer is acquiring the Membership Interest and Shares for investment and not with a view toward, or for sale in connection with, any distribution thereof, nor with anypresent intention of distributing or selling the Membership Interest and Shares.The Buyer acknowledges that the Membership Interest and Shares may not be sold, transferred, offered for sale, pledged, hypothecated or otherwise disposed of without registration under the Securities Act and any applicable state securities Laws, except pursuant to an exemption from such registration under such act and such Laws. (b)The Buyer is able to bear the economic risk of holding the Membership Interest and Shares for an indefinite period, and has knowledge and experience in financial and business matters such that it is capable of evaluating the risks of the investment in the Membership Interest and Shares. Section 6.8Investigation by the Buyer.The Buyer has performed all due diligence that it has deemed necessary to perform concerning the Companies and the Applicable Facilities in connection with its decision to enter into this Agreement and to consummate the 45 transactions contemplated by this Agreement and acknowledges that the Buyer and the Buyer's Representatives have been provided access to the personnel, properties, premises and records of the Companies for such purpose.In entering into this Agreement, the Buyer has relied solely upon its own investigation and analysis and upon the representations and warranties of the Seller contained herein.The Buyer acknowledges that none of the Seller or any of its Affiliates or any of their respective directors, officers, employees, shareholders, Affiliates, agents, advisors or Representatives makes or has made any representation or warranty, either express or implied, as to the accuracy of completeness of any of the information provided or made available to the Buyer or the Buyer's Representatives, except that the foregoing limitations shall not apply with respect to the Seller to the specific representations and warranties set forth in Article V of this Agreement, but always subject to the limitations and restrictions contained herein. Section 6.9Solvency.Each of the Buyer and (assuming the accuracy of the Seller's representations and warranties and compliance by the Seller with all of its covenants set forth herein) each Company will be Solvent following the Closing, after giving effect to the transactions contemplated by this Agreement and the incurrence of any financings in connection therewith. Section 6.10No Broker Fees or Commissions.No agent, broker, investment banker, financial advisor or other firm or Person is or will be entitled to any brokers' or finder's fee or any other commission or similar fee from the Buyer or any of its Affiliates in connection with any of the transactions contemplated by this Agreement. ARTICLE VII COVENANTS OF THE PARTIES Section 7.1Conduct of the Business. (a)Except (i) as required to comply with the terms of this Agreement, (ii) for actions approved by the Buyer in writing (which approval shall not be unreasonably withheld, conditioned or delayed), (iii) as required by applicable Law or any Governmental Order, (iv) as required in connection with the Restructuring, (v) to the extent requiredto meet obligations set forth in the [REDACTED: Name of party – due to confidentiality] Agreements, (vi) in connection with necessary repairs due to breakdown or casualty, or other actions taken in response to a business emergency or other unforeseen operational matters, or (vii) as set forth on Section 7.1 of the Seller Disclosure Schedules, during the period from the date of this Agreement to the Closing Date, the Seller and Energy shall cause each Company to operate and maintain its business according to its ordinary and usual course of business consistent with past practice and Good Utility Practice, including using reasonable best efforts to incur Scheduled Capital Expenditures substantially as budgeted and scheduled, unless the Buyer and the Seller shall agree otherwise in writing.Notwithstanding the foregoing, on the last Business Day preceding the Closing Date, the Seller and Energy shall cause the Companies to distribute to the Seller or Energy, as applicable, as a cash dividend or other distribution,substantially all of the Companies' cash on hand as of such date. 46 (b)Without limiting the enforceability of Section 7.1(a), except (i) as required to comply with the terms of this Agreement, (ii) for actions approved by the Buyer in writing (which approval shall not be unreasonably withheld, conditioned or delayed), (iii) as required by applicable Law or any Governmental Order, (iv) as required in connection with the Restructuring, (v) to the extent required to meet the obligations set forth in the [REDACTED: Name of party – due to confidentiality] Agreements, (vi) in connection with necessary repairs due to breakdown or casualty or other actions taken in response to a business emergency or other unforeseen operational matters, or (vii) as set forth on Section 7.1 of the Seller Disclosure Schedules during the period from the date of this Agreement to the Closing Date, the Seller and Energy shall cause each Company not to: (i)(A) amend its organizational documents; (B) split, combine or reclassify its outstanding Shares or the Membership Interest, as applicable; (C) declare, set aside or pay any distribution payable in stock or property in respect of any Shares or the Membership Interest, as applicable; or (D) repurchase, redeem or otherwise acquire any of its Shares or the Membership Interest, as applicable, or any securities convertible into or exchangeable or exercisable for any of such Shares or the Membership Interest, as applicable; (ii)issue, sell, or dispose of any Shares or the Membership Interest, as applicable, or any other equity securities in either Company, or securities convertible into or exchangeable or exercisable for, or options, warrants, calls, commitments or rights of any kind to acquire, any Shares, the Membership Interest or other equity securities in either Company; (iii)incur any Indebtedness, except for Indebtedness under the Money Pool Agreement that will be repaid or eliminated prior to the Closing; (iv)except pursuant to the Money Pool Agreement or as permitted under Section 7.1(b)(x), make any acquisition of, or investment in, assets or stock of any other Person, other than in an amount not to exceed $5,000,000 in the aggregate; (v)sell, lease, license, or grant any Encumbrance or otherwise dispose of any of its assets, other than (A) any assets as are obsolete, (B) pursuant to Company Agreements that are in effect on the date hereof or (C) except with respect to granting an Encumbrance, in an amount not to exceed $1,000,000 in the aggregate; (vi)terminate, establish, adopt, enter into, make any new grants or awards of unit-based compensation or other benefits under, amend 47 or otherwise materially modify any Benefit Plan or increase the salary, wage, bonus or other compensation of any Company Employee except (A) for grants or awards under any existing Benefit Plan in such amountsandonsuch terms as are consistent with past practice or (B) for actions necessary to satisfy existing contractual obligations under any Benefit Plan existing as of the date hereof or to comply with applicable Law; (vii)hire non-management employees (other than to maintain an aggregate headcount of no more than six (6) more employees than are included in the headcount as of the date of this Agreement), hire management employees, terminate any employee (except for cause), or transfer the employment of any Company Employee (other than transfers between the Companies or promotions within a Company); (viii)enter into any new, or amend any existing, collective bargaining agreement which pertains to the employment of any Continuing Union Employee, except to the extent that the failure to do so would constitute a violation of Law; (ix)change any material financial or Tax accounting method, policies, practices or election, except as required by GAAP or applicable Law; (x)make any maintenance expenditures or capital expenditures, other than, in each case consistent with Good Utility Practices, (A) the Scheduled Capital Expenditures, (B) any other maintenance expenditure or capital expenditure which expenditures shall not exceed $2,000,000 in the aggregate with respect to all Applicable Facilities, and not on an individual Applicable Facility basis, or (C) any unscheduled maintenance expenditures and capital expenditures that are required in order to comply with an applicable Law or regulatory requirement; (xi)amend in any material respect any of the Company Agreements or enter into any new contract, agreement, personal property lease, commitment, understanding or instrument that would have been required to be disclosed on Section 5.11 of the Seller Disclosure Schedules if such contract, agreement, personal property lease, commitment, understanding or instrument had been in effect on the date hereof; (xii)enter into or materially amend any material real or personal property tax agreement, treaty or settlement; 48 (xiii)adopt or amend any severance or termination pay plan or arrangement for any Company Employee; (xiv)make any material filings with any Governmental Authority or submit any material documents or material information to a Governmental Authority other than filings required by applicable Law or in connection with seeking to obtain any Required Approval in accordance with Section 7.6; (xv)initiate, commence or settle any Claim related to the Business or the Companies, other than with respect to any Claim that constitutes an Excluded Liability; or (xvi)enter into any contract, agreement, commitment or arrangement, whether written or oral, with respect to any of the transactions set forth in the foregoing paragraphs (i) through (xv). (c)The Seller, Energy and the Buyer acknowledge and agree that: (i) nothing contained in this Agreement shall give the Buyer, directly or indirectly, the right to control or direct the Seller's, Energy's or the Companies' operations prior to the Closing Date, (ii) prior to the Closing Date, the Seller and Energy shall exercise, consistent with the terms and conditions of this Agreement, complete control and supervision over its and the Companies' operations, and (iii) notwithstanding anything to the contrary set forth in this Agreement, no consent of the Buyer shall berequired with respect to any matter set forth in this Section 7.1 or elsewhere in this Agreement to the extent the requirement of such consent would violate any applicable Law. Section 7.2Access to Information; Confidentiality. (a)Between the date of this Agreement and the Closing Date, the Seller shall, during ordinary business hours and upon reasonable notice, cause the Companies to (i) give the Buyer and the Buyer's Representatives reasonable access to all of their respective books, records, personnel, plants, offices and other facilities and properties to which the Buyer is permitted access by Law and permit the Buyer to make such reasonable inspections thereof and inquiries as the Buyer may reasonably request; (ii) cause their respective officers and advisors to furnish the Buyer with such operating data and other information as the Buyer may from time to time reasonably request; and (iii) cause their respective officers and advisors to furnish the Buyer a copy of each material report, schedule or other document filed or received by them with or from NYSPSC or FERC; provided, however, that (A) any such access and inspections shall be conducted in such a manner as not to interfere unreasonably with the operation of the businesses of the Companies or any on-going proceeding before any Governmental Authority, (B) the Buyer will indemnify and hold harmless the Seller, its Affiliates and their respective Representatives from and against any costs, damages, losses, expenses or other Liabilities incurred by the Seller, its Affiliates or their respective Representatives, including the Companies, resulting from 49 personal injury or property damage caused by the Buyer's Representatives while present at either of the Companies, any Applicable Facility or other premises to which theBuyer is granted access hereunder (including restoring any such premises to the condition substantially equivalent to the condition such premises were in prior to any such investigation), (C) the Seller shall not be required to cause the Companies to takeany action which would constitute or result in a waiver of the attorney-client privilege and (D) the Seller shall not be required to cause the Companies to supply the Buyer with any information which the Seller or either Company is under a legal obligation not to supply.Notwithstanding anything in this Section 7.2 to the contrary, (1) the Buyer will not have access to personnel and medical records if such access could, in the Seller's good faith judgment, subject the Seller or either Company to risk of Liability or otherwise violate the Health Insurance Portability and Accountability Act of 1996, and (2) any investigation of environmental matters by or on behalf of the Buyer will be limited to visual inspections and site visits; provided, that the Buyer's indemnification obligations under Section 9.2(b) and the Seller's indemnification obligations under Section 9.2(a) shall not be affected by the results of any such visual inspections and site visits, and the Buyer will not have the right to perform or conduct any sampling or testing at, in, on, or underneath any of the facilities or properties of the Companies prior to the Closing. (b)All information furnished to or obtained by the Buyer and the Buyer's Representatives pursuant to this Section 7.2 shall be subject to the provisions of the Confidentiality Agreement and shall be treated as "Evaluation Material" (as defined in the Confidentiality Agreement) until the Closing. (c)For a period of seven (7) years after the Closing Date, the Seller and the Seller's Representatives shall have reasonable access to all of the books and records of the Companies containing information relating to the period prior to the Closing to the extent that such access may reasonably be required by the Seller in connection with matters relating to or affected by the operation of the Companies prior to the Closing Date.Such access shall be afforded by the Buyer upon receipt of reasonable advance notice and during normal business hours.If the Buyer shall desire to dispose of any such books and records prior to the expiration of such seven (7)-year period, the Buyer shall, prior to such disposition, give the Seller a reasonable opportunity, at the Seller's expense, to segregate and remove such books and records as the Seller may select. (d)For a period of two (2) years from and after the Closing Date (and with respect to the matters set forth in Section 6.3(c) of the Buyer Disclosure Schedules from and after the date of this Agreement), except as required by any applicable Law, Governmental Authority, or applicable stock exchange rule, the Seller shall not, and shall cause its Affiliates not to, directly or indirectly, disclose to any Person or use any information provided to the Buyer or any of its Affiliates pursuant to the Confidentiality Agreement not then in the public domain or generally known in the industry, in any form, acquired prior to the Closing Date (or after the Closing in connection with the Transition Services Agreement or the other post-Closing actions contemplated hereby or thereby) and relating to the Business, the Applicable Facilities or the Companies (collectively, "Buyer Protected Information").Notwithstanding the foregoing, if 50 after the Closing it becomes necessary for the Seller or any of its Affiliates (other than the Companies) to use Buyer Protected Information that is imbedded with other information of the Seller or any of its Affiliates in the ordinary course of its business and operations and such Buyer Protected Information cannot be reasonably separated or segregated from such other information, then such Buyer Protected Information may be used by the Seller or its Affiliate in the ordinary course of its business and operations. (e)For a period of two (2) years from and after the Closing Date, except as required by any applicable Law, Governmental Authority, or applicable stock exchange rule, the Buyer shall not, and shall cause its Affiliates (including the Companies) not to, directly or indirectly, disclose to any Person or use any information provided to the Buyer or any of its Affiliates pursuant to the Confidentiality Agreement not then in the public domain or generally known in the industry, in any form, acquired prior to the Closing Date (or after the Closing Date in connection with the Transition Services Agreement or the other post-Closing actions contemplated hereby or thereby) and relating to the businesses and operations of the Seller and its Affiliates (other than the Companies) (collectively, "Seller Protected Information").Notwithstanding the foregoing, ifafter the Closing, it becomes necessary for the Buyer or any of its Affiliates to use Seller Protected Information that is imbedded with other information of the Buyer or any of its Affiliates in the ordinary course of its business and operations and such Seller Protected Information cannot be reasonably separated or segregated from such other information, then such Seller Protected Information may be used by the Buyer or its Affiliate in the ordinary course of its business and operations. (f)Upon the Buyer’s request, the Seller shall, and shall cause its Affiliates to, use commercially reasonable efforts to enforce, on behalf of and for the benefit of the Companies, the terms of any confidentiality agreement with any Person (other than Buyer or any of its Affiliates) relating to the transactions described in such confidentiality agreement comparable to the transactions contemplated by the Confidentiality Agreement. (g)The parties to this Agreement acknowledge that TransCanada Corporation, an Affiliate of the Buyer, executed the Confidentiality Agreement.The Confidentiality Agreement shall continue in full force and effect until the Closing, at which time the Confidentiality Agreement shall automatically terminate and be of no further force or effect. Section 7.3Expenses.Except for (a) the fee payable in connection with the filing required by the HSR Act, which shall be the sole liability of the Buyer and (b) as set forth in Section 3.2(b), Section 3.3(b) or Section 7.7(a), all costs and expenses incurred in connection with this Agreement and the transactions contemplated by this Agreement (including costs of consultants and Representatives) shall be borne by the party incurring such costs and expenses. Section 7.4Further Assurances.Subject to the terms and conditions of this Agreement, each of the parties hereto shall use reasonable best efforts to take, or cause to be taken, all action, and to do, or cause to be done, all things necessary, proper or advisable under applicable Law to consummate and make effective the transactions contemplated by this Agreement. 51 Section 7.5Public Statements.The parties shall consult with each other prior to issuing any public announcement, statement or other disclosure with respect to this Agreement or the transactions contemplated by this Agreement and neither party shall issue any such public announcement, statement or other disclosure without having first received the written consent of the other party, which consent will not be unreasonably withheld, conditioned or delayed, except as may be required by applicable Law. Section 7.6Regulatory Matters. (a)HSR Filings.Notwithstanding anything in Section 7.6(c) to the contrary, each party hereto shall, within twenty (20) days after the date of this Agreement, file or cause to be filed with the Federal Trade Commission (the "FTC") and the Department of Justice (the "DOJ") any notifications required to be filed under the HSR Act, and the rules and regulations promulgated thereunder with respect to the transactions contemplated by this Agreement. (b)CFIUS Filing.The Seller acknowledges that after execution of this Agreement, the Buyer mayinform CFIUS of the transactions contemplated by this Agreement.The Buyer and the Seller shall, within twenty (20) days after the date of this Agreement, make all filings and submissions contemplated to be made or effected by them pursuant to the Exon-Florio Amendment. (c)Regulatory Approvals.Each party hereto shall cooperate and prepare and file as soon as practicable, but in any event within twenty (20) days after the date of this Agreement, all necessary documentation to effect all necessary applications, notices, petitions, filings and other documents, including those specified in Sections 7.6(a) and 7.6(b), and to use reasonable best efforts to transfer all Consent Decree and Voluntary Cleanup Agreement obligations and obtain all permits, licenses, and other governmental authorizations, consents and approvals necessary or advisable related to this Agreement or the consummation of the transactions contemplated hereby, including the Required Approvals.The parties further agree to use reasonable best efforts (i) to take any action, make any undertaking or receive any clearance or approval required by any Governmental Authority or applicable Law, including those specified in Sections 7.6(a) and 7.6(b), and (ii) to satisfy any conditions imposed by any Governmental Authority in all Final Orders.Each of the parties shall cooperate in all filings and submissions and shall respond as promptly as practicable to any inquiries or requests received from any Governmental Authority for additional information or documentation.[REDACTED: Certain covenants to obtain regulatory approvals.] (d)Responsibilities.The Seller and the Buyer agree that (i) the Buyer shall have primary responsibility for the preparation and filing of any applications with or notifications to CFIUS, the FTC and/or the DOJ in connection with the transactions contemplated by this Agreement and (ii) the Seller and the Buyer shall have joint responsibility for the preparation and filing of any applications with or notifications to FERC or NYSPSC in connection with the transactions contemplated by this Agreement (with the exception of obtaining NYSPSC approval for post-closing lightened and/or incidental regulation and, if 52 required, the notification or application contemplated by Section 7.25, which in each case shall be the primary responsibility of the Buyer).Each party shall have the right to review and approve in advance drafts of all such applications, notices, petitions, filings and other documents made or prepared in connection with the transactions contemplated by this Agreement, which approval shall not be unreasonably withheld, conditioned or delayed. (e)Communications.The parties hereto shall consult with each other prior to proposing or entering into any stipulation or agreement with any Governmental Authority or any third party in connection with any consents and approvals of any Governmental Authority legally required for the consummation of the transactions contemplated by this Agreement and shall not propose or enter into any such stipulation or agreement without the other party's prior written consent, which consent shall not be unreasonably withheld, conditioned or delayed. (f)Ongoing Regulatory Matters.From the date of this Agreement through the Closing Date, and subject to the other terms of this Agreement, the Seller shall continue (and cause the Companies to continue) to pursue in good faith all regulatory proceedings that relate to or effect the Business or the Companies consistent with the Seller’s and the Companies’ activities and practices prior to the date of this Agreement. Subject to applicable Law and attorney-client privilege, the Seller shall keep the Buyer reasonably informed as to the status of all such proceedings and shall offer the Buyer a reasonable opportunity to consult with the Seller on the overall strategy and positions to be taken by the Seller or the Companies in each such proceeding. Section 7.7Tax Matters. (a)Notwithstanding any other provision of this Agreement, all transfer, documentary, recording, sales, use, excise, stamp, registration and similar Taxes and fees incurred in connection with this Agreement and the transactions contemplated by this Agreement shall be borne by the Seller, including any such taxes imposed pursuant to New York State Real Estate Transfer Tax, N.Y. Tax Law Article 31 (sections 1401 et seq.) and New York City Real Property Transfer Tax, New York City Administrative Code Title 11, Chapter 21 (sections 11-2101 et seq.) shall be borne by the Seller, and the Seller shall, at its own expense, file, to the extent required by applicable Law, all necessary Tax Returns and other documentation with respect to all such Taxes and fees, and, if required by applicable Law, the Buyer shall join in the execution of any such Tax Returns or other documentation. (b)Except as otherwise provided in Section 7.7(a) above, the Seller shall prepare and file or cause to be prepared and filed when due all Tax Returns that are required to be filed by or with respect to the Companies for taxable years or periods ending on or before the Closing Date, and the Seller shall remit or cause to be remitted any Taxes due in respect of such Tax Returns.The Buyer shall prepare and file or cause to be prepared and filed when due all Tax Returns that are required to be filed by or with respect to the Companies for taxable years or periods ending after the Closing Date, and the Buyer shall remit or cause to be remitted any Taxes due in respect of such Tax Returns.Upon the written request of the Buyer setting forth in 53 detail the computation of the amount owed, the Seller shall pay to the Buyer, no later than two (2) days prior to the due date for the applicable Tax Return, the Seller's allocable share pursuant to this Section 7.7(b) of the Taxes which are payable with any Tax Return to be filed by the Buyer with respect to any Straddle Period.To the extent permitted or required by applicable Law or administrative practice, the taxable year of each of the Companies which includes the Closing Date shall be treated as closing on (and including) the Closing Date.For purposes of apportioning between the Seller and the Buyer the Taxes of the Companies or with respect to the assets of the Company for a Straddle Period (which is nottreated under the immediately preceding sentence as closing on the Closing Date), such liability shall be apportioned between the period deemed to end at the close of the Closing Date, and the period deemed to begin at the beginning of the day following the Closing Date on the basis of an interim closing of the books, except that Taxes (such as real or personal property Taxes) imposed on a periodic basis shall be allocated on a daily basis. (c)Each of the Buyer and the Seller shall provide the other with such assistance as may reasonably be requested (including access to the assets, properties, personnel and records of either of the Companies) by the other party in connection with the preparation of any Tax Return, any audit or other examination by any taxing authority, or any judicial or administrative proceedings relating to liability for Taxes with respect to the Companies and each shall retain and provide the requesting party with any records or information which may be relevant to such return, audit or examination, proceedings or determination.Any information obtained pursuant to this Section 7.7 or pursuant to any other Section hereof providing for the sharing of information or review of any Tax Return or other schedule relating to Taxes with respect to the Companies shall be kept confidential by the parties hereto except to the extent that a party is legally compelled to disclose such information.After the Closing Date, in the case of any Claim with respect to Taxes for which the Seller is or may be liable or entitled to a refund pursuant to this Agreement, the Buyer shall promptly inform the Seller of such Claim, and shall afford the Seller, at the Seller's expense, the opportunity to control the conduct of such Claims and, if there is a reasonable basis therefor, initiate any claim for refund, file any amended return or take any other action which the Seller deems appropriate with respect to such Taxes.The Buyer shall execute or cause to be executed powers of attorney or other documents necessary to enable the Seller to take all actions desired by the Seller with respect to such Claim to the extent such Claim may affect the amount of Taxes for which the Seller is liable or entitled to a refund pursuant to this Agreement.Any Claim with respect to Taxes for a period which includes but does not end on the Closing Date shall be controlled by the Buyer.Notwithstanding any provision of this Section 7.7(c) to the contrary, the Seller shall not settle any Claim, initiate any claim for refund or file any amended Tax Return without the prior written consent of the Buyer, which consent shall not be unreasonably withheld, conditioned, or delayed, if, as result of such Claim, claim for refund or amended Tax Return, the Taxes payable by the Buyer or either Company for a taxable period for which the Seller is not obligated to indemnify the Buyer or either Company would likely be materially increased.Notwithstanding any provision of this Section 7.7(c) to the contrary, the Buyer shall not settle any Claim, initiate any claim for refund or file any amended return without the prior written consent of the Seller, which consent shall not be unreasonably withheld if, as a result of such Claim, claim for refund or amended Tax Return, the Taxes for which the Seller is obligated to indemnify the Buyer or the company pursuant to Section 7.7 would likely be materially increased. 54 (d)Notwithstanding any other provision of this Agreement, from and after the Closing Date, the Seller shall protect, defend, indemnify and hold harmless the Buyer and its Affiliates from any and all Taxes (including any obligation to contribute to the payment of any Taxes determined on a consolidated, combined, or unitary basis with respect to a group of corporations that includes or included the Companies) which are(i) imposed on the Seller or any member of the consolidated, unitary or combined group which includes or included either Company for any period that ends on or before the Closing Date, that the Buyer or either Company pays, otherwise satisfies in whole or in part, or results in Encumbrances on any of the Buyer's or either Company's assets; or (ii) imposed on either Company in respect of its income, business, property or operations or for which it may otherwise be liable (A) for any taxable period of such Company or portion thereof ending prior to the Closing Date, (B) resulting by reason of the several liability of such Company pursuant to Treas. Reg. Section 1.1502-6 or any analogous state, local or foreign law or regulation by reason of its having been a member of any consolidated, combined or unitary group on or prior to the Closing Date, or (C) resulting from its ceasing to be a member of any consolidated, combined or unitary group as of the Closing Date.The Seller shall have no liability under this Section 7.7(d) as to matters resulting from or arising out of (x) activities of the Buyer or its Affiliates, (y) conduct of the Buyer or its Affiliates that conflict with this Agreement or (z) failures by the Buyer or its Affiliates to make filings or take other actions required to be taken by the Buyer or its Affiliates under this Agreement (in each case, including each Company as an Affiliate of the Buyer from and after the Closing Date and in each case, other than matters resulting from or arising out of actions taken or failed to be taken at the direction of the Seller or its Affiliates). (e)Any Tax refund (including any interest in respect thereof) received by the Buyer or any of the Companies, and any amounts credited against Tax to which the Buyer or any of the Companies becomes entitled (including by way of any amended Tax Returns or any carryback filing), that relate to any taxable year or period that ends on or before the Closing Date and, with respect to any Straddle Period, the portion of such Straddle Period deemed to end on and include the Closing Date, shall be for the account of the Seller, and the Buyer shall pay over to the Seller any such refund or the amount of any such credit within five days after receipt of such credit or entitlement thereto.The Buyer shall pay the Seller interest at the rate prescribed under section 6621(a)(1) of the Code, compounded daily, on any amount not paid when due under this Section 7.7(e). (f)Where it is necessary for purposes of this Section 7.7 to apportion between the Seller and the Buyer the Taxes of the Companies for a Straddle Period, such liability shall be apportioned between the period deemed to end at the close of the Closing Date, and the period deemed to begin at the beginning of the day following the Closing Date on a daily basis. (g)At the option of the Buyer, each of the Seller and the Buyer shall cause an authorized person to make a valid and timely joint election under section 338(h)(10) of the Code and a similar election under any applicable state, local or foreign income tax Law for Services (the "Section 338(h)(10) Elections"). To facilitate such election, the Seller shall deliver to the Buyer on the Closing Date an Internal Revenue Service Form 8023 and any similar form under 55 applicable state, local or foreign income tax Law (collectively, the "Forms") properly signed and authorized by the Seller with respect to the Section 338(h)(10) Election, which Forms shall have been duly executed by an authorized person.The Seller and the Buyer shall cooperate in the preparation of any information to be included in the Forms or attachments thereto.The Buyer shall timely file the Forms with the relevant taxing authorities.The Buyer shall duly and timely file the Forms as prescribed by Treasury Regulation §1.338(h)(10)-1 or the corresponding provisions of applicable state, local or foreign income tax Law, and deliver evidence of such filings to the Seller.The Buyer and the Seller shall timely file Internal Revenue Service Form 8883.The Seller shall cause to be paid to the proper Taxing Authority any taxes due with respect to the transactions contemplated by this Agreement. (h)Notwithstanding any other provision of this Agreement, the obligations of the parties set forth in this Section 7.7 shall not be subject to any restrictions or limitations other than those expressly set forth in this Section 7.7 and shall survive the Closing. Section 7.8Supplements to Schedules.Each of the Seller and Energy agrees that, with respect to each such party's representations and warranties contained in this Agreement, such party shall have the continuing obligation until the Closing to correct, supplement or amend promptly the Seller Disclosure Schedules with respect to any matter arising or discovered after the date of this Agreement (whether or not existing or known at the date of this Agreement) that causes the representations and warranties of the Seller or Energy to be untrue or inaccurate in any respect, subject to the last sentence of this Section 7.8.Prior to the Closing, for all purposes of this Agreement including for purposes of determining whether the conditions set forth in ArticleVIII have been fulfilled, the Seller Disclosure Schedules shall be deemed to include only that information contained therein on the date of this Agreement and shall be deemed to exclude all information contained in any such correction, supplement or amendment thereto.After the Closing, for all purposes of this Agreement, including Article IX (except with respect to any matter disclosed as a result of a breach by the Seller or Energy of any of their respective covenants contained herein) any information with respect to any matter not existing prior to the date of this Agreement disclosed pursuant to any such supplement or amendment shall be deemed to be included in the Seller Disclosure Schedules.The Seller and Energy acknowledge and agree that the Buyer requires a reasonable amount of time to review any corrections, supplements and amendments to the Seller Disclosure Schedules and, accordingly, shall provide the Buyer with any corrections, supplements and amendments to the Seller Disclosure Schedules at least three (3) Business Days prior to the Closing (unless a lesser time is agreed to by the Buyer). Section 7.9Employees. (a)Collective Bargaining Agreements.Notwithstanding any provision of this Agreement to the contrary, effective as of the Closing Date, the Buyer shall cause the Companies to continue to be bound by and honor the Collective Bargaining Agreements and all the Companies' obligations under the Collective Bargaining Agreements, as applicable. (b)Continued Employment. 56 (i)Continuing Union and Management Employees.Following the Closing Date, Continuing Union Employees and Continuing Management Employees shall have continued employment with the Buyer or one of its Affiliates.For the Continuing Union Employees, their terms and conditions of employment will be continued by the Companies, the Buyer or its Affiliates in accordance with the Collective Bargaining Agreements.[REDACTED: Certain specific obligations related to providing continued employment.]The Seller will provide the Buyer within five (5) Business Days after the date hereof, with information required to transition the Continuing Union Employees and the Continuing Management Employees to the Buyer or its Affiliate including:job title, the market reference point of the position, compensation data (including base salary, current short term and long term incentive targets and actual base pay and bonus for the last two (2) completed years), work location, date of hire, recognized service date, and any other information reasonably requested by the Buyer that is necessary for payroll and administration of each employee.Any management employee of the Companies who, as of the Closing Date, is on short term or long term disability (the names of which Persons will be provided to the Buyer on the Closing Date) shall be transferred to the employment of the Seller or one of its Affiliates (other than the Companies) immediately prior to the Closing Date; provided, however, that if such Person returns to active employment status within eighteen (18) months after the Closing Date, the Buyer or one of its Affiliates shall then offer employment to such Person in accordance with this Section 7.9(b)(i). (ii)Continuing Corporate Employees.Except to the extent previously provided in the Electronic Data Room, the Seller shall, within five (5) Business Days after the date hereof, provide the Buyer with information about the employees listed on Section 7.9(b)(ii) of the Seller Disclosure Schedules (each, a "Corporate Employee") including; job title, the market reference point of the position, compensation data (including base salary, current short term and long term incentive targets and actual base pay and bonus for the last two (2) completed years), work location, date of hire, recognized service date, and any other information reasonably requested by the Buyer that is necessary for payroll and administration of each employee.The Buyer shall, not less than sixty (60) days after the date of execution of this Agreement, make or cause an Affiliate of Buyer to make, a Qualifying Offer of Employment to begin as of the Closing Date to all of the Corporate Employees.Each such employee who accepts a Qualifying Offer of Employment is referred to herein as a "Continuing Corporate Employee."An offer of employment shall be deemed a "Qualifying Offer of Employment" if: the offer is open for at least ten(10) Business Days and is for a position with substantially comparable job responsibility, salary, location and target incentive opportunity, and other pension, welfare and fringe benefits that are substantially comparable in the aggregate to those provided to such employees immediately prior to the Closing Date and may require that the Corporate Employee be actively available for work on the Closing Date, other than those employees on vacation.Notwithstanding the foregoing, the Buyer shall be required to offer employment pursuant to this Section 7.9(b)(ii) in a manner that complies in all respects with applicable Law, including Laws governing employment discrimination, wages and hours, employee classifications, immigration and work conditions. (iii)[REDACTED: Compensation and benefits information.] 57 (iv)[REDACTED: Severance benefits.] (v)The Buyer shall indemnify, defend and hold the Seller harmless from and against any Losses incurred by the Seller arising out of or related to the Buyer's failure to comply with Section 7.9(b)(ii). (c)Benefit Continuation for Continuing Employees.The Buyer shall waive or cause to be waived all limitations as to preexisting conditions exclusions and waiting periods with respect to participation and coverage requirements applicable to each Continuing Employee under any employee benefit plans, programs and policies of the Buyer in which the employee becomes a participant (the "Benefit Plans of the Buyer") that are welfare benefit plans in which such employees may be eligible to participate after the Closing Date.In addition, the Buyer shall provide each Continuing Employee with credit for any co-payments and deductibles paid during the plan year commencing immediately prior to the Closing Date in satisfying any applicable co-payments, deductible or other out-of-pocket requirements under any welfare plans in which such employees are eligible to participate after the Closing Date for the plan year immediately following the Closing Date. Notwithstanding the foregoing, any waivers of exclusions or waiting periods and any crediting of co-payments and deductibles pursuant to this Section 7.9(c) shall be subject to and contingent on the approval of the Buyer's insurers, which the Buyer shall use commercially reasonable efforts to obtain, to the extent such approval is necessary. (d)Service Credit and Vacation Accrual for Continuing Employees. Each Continuing Employee shall be given credit for all service prior to the Closing Date, to the same extent as such service was credited under the applicable Benefit Plan, under all Benefit Plans of the Buyer forpurposes of eligibility, vesting, and determination of level of benefits but not for purposes of benefit accrual; provided,however, that each Continuing Union Employee and Continuing Management Employee shall also receive such credit for benefit accrual purposes under the applicable Buyer Pension Plan to the extent assets and liabilities with respect to such service are transferred from a Seller Pension Plan to such Buyer Pension Plan.Notwithstanding the foregoing, such service shall not be recognized to the extent that it results in the duplication of benefits.In addition, effective as of the Closing Date, the Buyer will credit each Continuing Employee with such employee's unused vacation days accrued by such employee with the applicable Company prior tothe Closing Date with respect to the calendar year in which the Closing Date occurs in accordance with the personnel or similar policies applicable to such employees as of the Closing Date.The Buyer shall not be obligated to recognize any leave banks, including vacation carry-over, sick banks or paid time off banks, that had been retained by the Companies prior to the Closing Date. (e)Transfer of Pension Plan Liabilities and Assets.As soon as practicable after, and in any event within ninety (90) days after, the Closing Date, but only if requested by the Seller no later than thirty (30) days prior to the Closing Date, (i) the Buyer shall establish or designate a defined benefit pension plan and trust intended to qualify under section 401(a) and section 501(a) of the Code (the "Buyer's Pension Plan") and (ii) upon receipt by the Seller of written evidence of the adoption or designation of the Buyer's Pension Plan and the trust 58 thereunder by the Buyer and either (A) the receipt by the Buyer of a copy of a favorable determination letter issued by the IRS with respect to the Buyer's Pension Plan or (B) other evidence reasonably satisfactory to the Seller that the terms of the Buyer's Pension Plan and its related trust qualify under section 401(a) and section 501(a) of the Code, the Seller shall direct the trustees of the Long Island Pension Plan, LI Non Union CB Plan, Local 1-2 Plan, RAV Management Pension Plan, New York Pension Plan, and Cash Balance Pension Plan(collectively, the "Seller Pension Plans") to transfer assets having a value as of the actual date of such transfer (the "Actual Transfer Date") equal to the value of the accrued benefit liabilities with respect to the Continuing Employees under the Seller Pension Plans determined as of the Actual Transfer Date in accordance with sections 401(a)(12) and 414(l) of the Code and Treasury Regulation Section 1.414(l)-1(b)(5) (such amount, the "414(l) Required Amount") from the trust(s) under the Seller Pension Plans to the trust under the Buyer's Pension Plan. If the 414(l) Required Amount exceeds the Agreed Upon Transfer Amount the Buyer shall pay to the Seller an amount equal to (1) the 414(l) Required Amount less (2) the Agreed Upon Transfer Amount and such payment shall be deemed to be an adjustment to the Purchase Price.If the Agreed Upon Transfer Amount exceeds the 414(l) Required Amount, the Seller shall pay to the Buyer an amount equal to (1) the Agreed Upon Transfer Amount less (2) the 414(l) Required Amount and such payment shall be deemed to be an adjustment to the Purchase Price.The determination of the 414(l) Required Amounts and Agreed Upon Transfer Amounts shall be determined by the Seller's Actuaryand shall be communicated to the Buyer not later than ten (10) Business Days following the applicable Actual Transfer Date.The Buyer shall have the right to appoint an independent actuary ("Buyer's Actuary") for the purpose of verifying the calculation of the 414(l) Required Amounts and Agreed Upon Transfer Amounts.The Seller's Actuary shall deliver to the Buyer's Actuary such supporting documents and information as Buyer's Actuary may reasonably request.Within thirty (30) days following receipt by the Buyer's Actuary of the calculation of the 414(l) Required Amounts and Agreed Upon Transfer Amounts and any reasonably requested supporting documentation and information, the Buyer shall notify the Seller in writing if the Buyer's Actuary disagrees with the calculation made by the Seller's Actuary.If any such disagreement is not resolved to the satisfaction of the Buyer within ninety (90) days of the Seller's receipt of such written notification from Buyer (or within such longerperiod as the Seller and the Buyer shall mutually agree), the Buyer may elect to have the calculation submitted for arbitration by a third independent actuary mutually acceptable to the Buyer and the Seller, who shall be entitled to the privileges and immunities of an arbitrator, and whose determination shall be conclusive, final and binding and have the force and effect of an arbitral award.The fees and expenses of such third independent actuary will be shared equally by the Buyer and the Seller.As of the applicable Actual Transfer Date the Buyer's Pension Plan shall assume all liabilities for all accrued benefits, including all ancillary benefits, under the Seller Pension Plans in respect of the Continuing Employees with respect to whom assets and liabilities were transferred and each of the Seller and the Seller Pension Plans shall be relieved of all liabilities for such benefits.Upon the transfer of pension assets in accordance with this Section 7.9(e), the Buyer agrees to indemnify and hold harmless the Seller, its Affiliates and their respective Representatives from and against any and all Losses arising out of or related to the Buyer's Pension Plan, in respect of the Continuing Employees, including benefits accrued by the Continuing Employees prior to the Closing Date that are provided by the Buyer's Pension Plan, and the Seller shall have no further obligation with respect to such assumed obligations.The Buyer and the Seller shall provide each other such records and information as may be 59 necessary or appropriate to carry out their obligations under this Section 7.9(e) or for the purposes of administration of the Buyer's Pension Plan, and they shall cooperate in the filing of documents required by the transfer of assets and liabilities described herein.Notwithstanding anything contained herein to the contrary, no such transfer shall take place until the 31st day following the filing of all required Forms 5310 in connection therewith. (f)401(k) Plan.Effective as of the Closing Date, the Buyer shall maintain or designate a defined contribution plan and related trust intended to be qualified under sections 401(a), 401(k) and 501(a) of the Code (the "Buyer 401(k) Plan").Effective as of the Closing Date, the Continuing Union Employees shall cease participation in the Seller's relevant defined contribution plans (collectively, the "Seller Union401(k) Plans"), and shall commence participation in the Buyer 401(k) Plan.As soon as practicable after the Closing Date (but in any event not before any required filings with the IRS have become effective), the Seller shall cause the trustee of the trusts established under the Seller Union 401(k) Plans to transfer to the trustee of the trust established under the Buyer 401(k) Plan all assets and liabilities attributable to the accounts of the Continuing Union Employees under the Seller Union 401(k) Plans as of the date of such transfer (including all applicable plan loans), and the Buyer shall cause the trustee of the trust established under the Buyer 401(k) Plan to accept such transfer.Until such time as assets are transferred from the Seller Union 401(k) Plans to the Buyer 401(k) Plan as contemplated in the foregoing provisions of this Section 7.9(f), the Seller and the Buyer shall cooperate to take such steps as may be necessary to permit any Continuing Union Employee with an outstanding plan loan under the Seller Union 401(k) Plans as of the Closing Date to make timely loan service payments to the Seller Union 401(k) Plans through the Buyer's payroll deductions.The Buyer shall cause the Buyer 401(k) Plan to accept rollover contributions (including any plan loans) from or on behalf of Continuing Management Employees and Continuing Corporate Employees who receive an eligible rollover contribution (within the meaning of Section 402(f)(2) of the Code) from a defined contribution plan maintained by the Seller. (g)Post-Retirement Health and Welfare Benefits.From and following the Closing Date, (i) the Seller shall retain all obligations and liabilities for post-retirement health and welfare benefits under the Seller's Benefits Plan as of the Closing Date with respect to each Continuing Employee who satisfies the eligibility criteria for such benefits under the applicable post-retirement health or welfare benefit plan of the Seller as of the Closing Date, and (ii) the Buyer shall assume all obligations and liabilities for post-retirement health and welfare benefits with respect to each Continuing Employee who, as of the Closing Date, does not satisfy the eligibility criteria for such benefits under the applicable post-retirement health and welfare benefit plan of the Seller, and such employees shall cease to be eligible to participate in the Seller's post-retirement health and welfare benefit plans.[REDACTED: Post-closing covenants related to post-retirement health and welfare benefits.] (h)Health Flex Account Transfer.Effective as of the Closing Date, the Buyer or an Affiliate of the Buyer shall have in effect flexible spending reimbursement accounts under a cafeteria plan qualified under section 125 of the Code (the "Buyer Cafeteria Plan").Each Continuing Employee who participated as of the Closing Date (collectively, the "Cafeteria Plan 60 Participants") in a Seller Plan qualified under section 125 of the Code (a "Seller Cafeteria Plan"), shall participate in the Buyer Cafeteria Plan effective as of the Closing Date.During the period from the Closing Date until the last day of the year in which the Closing Date occurred, the Buyer shall continue the salary reduction elections made by the Cafeteria Plan Participants as in effect as of the Closing Date, and each Cafeteria Plan Participant shall be entitled to reimbursement from such participant's flexible spending reimbursement accounts under the Buyer Cafeteria Plan.As soon as practicable following the Closing Date, the Seller shall cause to be transferred from the Seller Cafeteria Plan to the Buyer Cafeteria Plan the excess, if any, of the aggregate accumulated contributions to the flexible spending reimbursement accounts made by Cafeteria Plan Participants prior to the Closing during the year in which the Closing occurs over the aggregate reimbursement payouts paid to the Cafeteria Plan Participants for such year from such accounts.After the end of the period during which claims can be paid from a Continuing Employee's account under the Buyer Cafeteria Plan with respect to the year in which the Closing occurs, the Buyer shall transfer to the Seller an amount of cash equal to the lesser of (i) the amount by which the aggregate salary deductions by the Buyer with respect to all Continuing Employees under the Buyer Cafeteria Plan have exceeded the aggregate claims paid by the Buyer with respect to all Continuing Employees under the Buyer Cafeteria Plan and (ii) the amount, if any, of the aggregate negative balance of all Continuing Employees under the relevant Seller Cafeteria Plan as of the Closing.From and after the Closing, the Buyer shall assume and be solely responsible for all unreimbursed claims made by the Cafeteria Plan Participants under each Seller Cafeteria Plan that were incurred for the plan year of the Seller Cafeteria Plan that commenced prior to the Closing, or that are incurred anytime thereafter. (i)COBRA Liabilities.Effective as of the Closing Date, the Buyer shall assume the Seller's obligations with respect to the provision of notices, election periods and benefits pursuant to COBRA or any similar local Law in respect of all Continuing Union Employees and Continuing Management Employees who, as of the Closing Date, are receiving, entitled to receive or entitled to elect to receive continuation of group health plan coverage under COBRA or any similar local Law. (j)WARN Act.The Buyer shall assume all Liability and obligations under the Worker Adjustment and Retraining Notification Act of 1988, as amended, and similar state Law resulting from the Buyer's selection of Continuing Employees, the Closing or the Buyer's actions following the Closing. (k)Third-Party Rights.Nothing contained herein, express or implied: (i) shall be construed to establish, amend, or modify any benefit plan, program, agreement or arrangement, (ii) shall alter or limit Seller's or Buyer's ability to amend, modify or terminate any benefit plan, program, agreement or arrangement, or (iii)is intended to confer upon any current or former employee any right to employment or continued employment for any period of time by reason of this Agreement, or any right to a particular term or condition of employment. (l)Mutual Non-Solicitation. 61 (i)For a period of twelve (12) months after the Closing Date, the Seller and its Affiliates shall not, without the prior written consent of the Buyer, directly solicit, encourage, or induce any Continuing Employee to become an employee, contractor, or consultant of the Seller or any of its Affiliates; provided, however, that this Section 7.9(l)(i) shall not apply to solicitation (i) directed to the public in general, whether or not the individuals responding to such general solicitation were Continuing Employees or (ii) of Continuing Employees who have been terminated by the Companies. (ii)Except as set forth in this Section 7.9, for a period of twelve (12) months after the Closing Date, the Buyer and its Affiliates (including the Companies) shall not, without the prior written consent of the Seller, directly solicit, encourage, or induce any employee of the Seller or any of its Affiliates to become an employee, contractor, or consultant of the Buyer or any of its Affiliates; provided, however, that this Section 7.9(l)(ii) shall not apply to solicitation (i) directed to the public in general, whether or not the individuals responding to such general solicitation were employees of the Seller or any of its Affiliates or (ii) of employees of the Seller or any of its Affiliates who have been terminated. (m)Cooperation. Each of the Parties shall use its reasonable best efforts to cooperate with this Section 7.9, including on any employee communications about the transactions contemplated by this Agreement, the interview process, any meetings required to be held with the relevant union or requested by such union, and to ensure the orderly transition of the Continuing Employees to the Buyer or its Affiliates, where reasonably possible. (n)Closing Payments.At the Closing, the Seller shall pay any amounts due at Closing as a result of the transaction contemplated by this Agreement under the retention agreements with those employess listed on Section 5.10(g) of the Seller Disclosure Schedules. Section 7.10Emissions Allowances. (a)Emissions Allowances to be Included in the Applicable Facilities' Accounts.The Seller shall ensure that all Emissions Allowances allocated to the Applicable Facilities, beginning with vintage year 2008 (or in the case of ADR NOx Allowances, vintage year 2007-2008), shall be recorded in the EPA and NYSDEC accounts associated with said facilities, other than Allowances retained by Con Edison in connection with the Seller's acquisition of certain of the Applicable Facilities from Con Edison.For purposes of clarification, the Emission Allowances that have been allocated to the Applicable Facilities and are to be recorded in the EPA and NYSDEC accounts for the Applicable Facilities are set forth on Section 7.10(a) of the Seller Disclosure Schedule. 62 (b)Emissions Allowances to be Retained by the Seller.The Seller shall retain all Emission Allowances allocated to the Applicable Facilities with a vintage year of 2007 or earlier (or in the case of ADR NOx Allowances, vintage year 2006-2007 or earlier). (c)Change in Designated Representatives and Authorized Account Representatives.Within five (5) days after the Closing Date, the Buyer and the Seller shall file the required forms with the USEPA and the NYSDEC to provide notice of a change in the Designated Representatives and Authorized Account Representatives, respectively, for the SO2and NOx accounts for the Applicable Facilities. Section 7.11Litigation Support .In the event and for so long as either party is actively contesting or defending against any third-party Claim in connection with (i) any transaction contemplated by this Agreement or (ii) any fact, situation, circumstance, status, condition, activity, practice, plan, occurrence, event, incident, action, failure to act, or transaction on or prior to the Closing Date involving the Seller (and related to the Companies or the Business) or either Company, the other party will cooperate, upon request of the other party, with the contesting or defending party and its counsel in the contest or defense, make available its personnel, and provide such testimony and access to its books and records as is reasonably necessary in connection with the contest or defense, all at the sole cost and expense of the contesting or defending party (unless the contesting or defending party is entitled to indemnification therefor under Article IX). Section 7.12Restructuring; Sublease. (a)Prior to the Closing, the Seller shall cause Ravenswood to undertake the restructuring steps set forth on Section 7.12of the Seller Disclosure Schedules (the "Restructuring"), such that, upon the consummation of the Restructuring, (i) title to the Unit 10/20/30 Real Property will be vested in Ravenswood, (ii) title to the Unit 40 Land will be vested in the Unit 40 Sublessor, (iii) the interest of Ravenswood as lessor under the Unit 40 Site Lease will be vested in the Unit 40 Sublessor, (iv) the interest of Ravenswood as sublessee under the Unit 40 Site Sublease will be vested in the Unit 40 Sublessor and (v) the interest of Ravenswood as lessee under the Unit 40 Facility Lease will be vested in the Unit 40 Sublessor. (b)The Buyer and the Seller acknowledge that prior to the Closing, Seller will cause Unit 40 Sublessor and Ravenswood to execute the Unit 40 Facility Sublease and the Unit 40 Site Sub-Sublease, in the forms attached as Exhibits A and B, respectively.The Seller agrees not to change such forms without the Buyer's prior written consent. Section 7.13Termination of Affiliate Contracts.Except as set forth on Section 7.13 of the Seller Disclosure Schedules, and except as otherwise agreed to in writing by the Seller and the Buyer, the Seller and Energy shall take (or cause to be taken) all action necessary such that all Affiliate Contracts terminate prior to, or simultaneously with, the Closing without any further action or Liability on the part of the parties thereto. 63 Section 7.14Seller's Name.No later than sixty (60) days following the Closing Date, the Buyer shall cause the Companies to change their names and cause their certificates of incorporation (or equivalent organizational documents), as applicable, to be amended to remove any reference to "KeySpan" or "National Grid."Following the Closing, the Buyer shall cause the Companies to, as soon as practicable, but in no event later than sixty (60) days following the Closing Date, cease to (i) make any use of (A) any names or marks that include the term "KeySpan" or "National Grid", and (B) any names or marks related thereto or containing or comprising the foregoing, including any names or marks confusingly similar thereto or dilutive thereof (the "KeySpan/National Grid Marks"), and (ii) hold themselves out as having any affiliation with the Seller or any of its Affiliates.In furtherance thereof, as soon as practicable but in no event later than sixty (60) days following the Closing Date, the Buyer shall cause each of the Companies to remove, strike over or otherwise obliterate all KeySpan/National Grid Marks from all assets and other materials owned by the Companies, including any vehicles, business cards, schedules, stationery, packaging materials, displays, signs, promotional materials, manuals, forms, websites, email, computer software and other materials and systems.Any use by the Companies of any of the KeySpan/National Grid Marks as permitted in this Section 7.14 is subject to their compliance with the quality control requirements and guidelines in effect for the KeySpan/National Grid Marks as of the Closing Date.The Buyer and its Affiliates shall not use the KeySpan/National Grid Marks in a manner that may reflect negatively on such name and marks or on the Seller or its Affiliates.The Buyer and its Affiliates shall indemnify and hold harmless the Seller and any of its Affiliates for any costs, damages, losses, expenses, or other liabilities relating to or arising from the use by the Buyer or any of its Affiliates of the KeySpan/National Grid Marks pursuant to this Section 7.14. Section 7.15Agreement with [REDACTED: Name of party – due to confidentiality.] (a)From and after the Closing: (i)The Buyer shall cause the Companies to comply with the terms of the [REDACTED: Name of party – due to confidentiality]Agreements except for the Services Agreement, dated as of December 19, 2007, by and between the Ravenswood, Keyspan Corporate Services LLC and [REDACTED: Name of party – due to confidentiality], whether arising before or after the Closing; and (ii)The Buyer shall not cause or permit any Company to amend, modify or waive any right under the [REDACTED: Name of party – due to confidentiality]Agreements except for the Services Agreement, dated as of December 19, 2007, by and between the Ravenswood, Keyspan Corporate Services LLC and [REDACTED: Name of party
